
	
		II
		Calendar No. 97
		110th CONGRESS
		1st Session
		S. 358
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 22, 2007
			Ms. Snowe (for herself,
			 Mr. Kennedy, Mr. Enzi, Mr.
			 Dodd, Mr. Gregg,
			 Mr. Harkin, Ms.
			 Murkowski, Ms. Mikulski,
			 Mr. Hatch, Mr.
			 Bingaman, Mr. Allard,
			 Mrs. Murray, Mr. Reed, Mrs.
			 Clinton, Mr. Obama,
			 Mr. Sanders, Mr. Brown, Mr.
			 Biden, Mr. Lautenberg,
			 Mr. Nelson of Florida,
			 Mr. Salazar, Mr. Cardin, Ms.
			 Collins, Mr. Leahy,
			 Ms. Cantwell, Mr. Warner, Mr.
			 Hagel, Mr. Menendez, and
			 Mr. Specter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			March 29, 2007
			Reported by Mr. Kennedy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To prohibit discrimination on the basis of
		  genetic information with respect to health insurance and
		  employment.
	
	
		1.Short title; table of contents
			(a)Short TitleThis Act may be cited as the
			 Genetic Information Nondiscrimination
			 Act of 2007.
			(b)Table of ContentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2.
				Findings.
					TITLE I—GENETIC
				NONDISCRIMINATION IN HEALTH INSURANCE
					Sec. 101. Amendments to
				Employee Retirement Income Security Act of
				1974.
					Sec. 102. Amendments to
				the Public Health Service
				Act.
					Sec. 103. Amendments to
				title XVIII of the Social Security Act
				relating to Medigap.
					Sec. 104. Privacy and
				confidentiality.
					Sec. 105. Assuring
				coordination.
					Sec. 106. Regulations;
				effective date.
					TITLE II—PROHIBITING
				EMPLOYMENT DISCRIMINATION ON THE BASIS OF GENETIC INFORMATION
					Sec. 201.
				Definitions.
					Sec. 202. Employer
				practices.
					Sec. 203. Employment
				agency practices.
					Sec. 204. Labor
				organization practices.
					Sec. 205. Training
				programs.
					Sec. 206.
				Confidentiality of genetic information.
					Sec. 207. Remedies and
				enforcement.
					Sec. 208. Disparate
				impact.
					Sec. 209.
				Construction.
					Sec. 210. Medical
				information that is not genetic information.
					Sec. 211.
				Regulations.
					Sec. 212. Authorization
				of appropriations.
					Sec. 213. Effective
				date.
					TITLE III—MISCELLANEOUS
				PROVISION
					Sec. 301.
				Severability.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Deciphering the sequence of the human
			 genome and other advances in genetics open major new opportunities for medical
			 progress. New knowledge about the genetic basis of illness will allow for
			 earlier detection of illnesses, often before symptoms have begun. Genetic
			 testing can allow individuals to take steps to reduce the likelihood that they
			 will contract a particular disorder. New knowledge about genetics may allow for
			 the development of better therapies that are more effective against disease or
			 have fewer side effects than current treatments. These advances give rise to
			 the potential misuse of genetic information to discriminate in health insurance
			 and employment.
			(2)The early science of genetics became the
			 basis of State laws that provided for the sterilization of persons having
			 presumed genetic defects such as mental retardation, mental
			 disease, epilepsy, blindness, and hearing loss, among other conditions. The
			 first sterilization law was enacted in the State of Indiana in 1907. By 1981, a
			 majority of States adopted sterilization laws to correct
			 apparent genetic traits or tendencies. Many of these State laws have since been
			 repealed, and many have been modified to include essential constitutional
			 requirements of due process and equal protection. However, the current
			 explosion in the science of genetics, and the history of sterilization laws by
			 the States based on early genetic science, compels Congressional action in this
			 area.
			(3)Although genes are facially neutral
			 markers, many genetic conditions and disorders are associated with particular
			 racial and ethnic groups and gender. Because some genetic traits are most
			 prevalent in particular groups, members of a particular group may be
			 stigmatized or discriminated against as a result of that genetic information.
			 This form of discrimination was evident in the 1970s, which saw the advent of
			 programs to screen and identify carriers of sickle cell anemia, a disease which
			 afflicts African-Americans. Once again, State legislatures began to enact
			 discriminatory laws in the area, and in the early 1970s began mandating genetic
			 screening of all African Americans for sickle cell anemia, leading to
			 discrimination and unnecessary fear. To alleviate some of this stigma, Congress
			 in 1972 passed the National Sickle Cell Anemia Control Act, which withholds
			 Federal funding from States unless sickle cell testing is voluntary.
			(4)Congress has been informed of examples of
			 genetic discrimination in the workplace. These include the use of
			 pre-employment genetic screening at Lawrence Berkeley Laboratory, which led to
			 a court decision in favor of the employees in that case Norman-Bloodsaw v.
			 Lawrence Berkeley Laboratory (135 F.3d 1260, 1269 (9th Cir. 1998)). Congress
			 clearly has a compelling public interest in relieving the fear of
			 discrimination and in prohibiting its actual practice in employment and health
			 insurance.
			(5)Federal law addressing genetic
			 discrimination in health insurance and employment is incomplete in both the
			 scope and depth of its protections. Moreover, while many States have enacted
			 some type of genetic non-discrimination law, these laws vary widely with
			 respect to their approach, application, and level of protection. Congress has
			 collected substantial evidence that the American public and the medical
			 community find the existing patchwork of State and Federal laws to be confusing
			 and inadequate to protect them from discrimination. Therefore Federal
			 legislation establishing a national and uniform basic standard is necessary to
			 fully protect the public from discrimination and allay their concerns about the
			 potential for discrimination, thereby allowing individuals to take advantage of
			 genetic testing, technologies, research, and new therapies.
			IGENETIC NONDISCRIMINATION IN HEALTH
			 INSURANCE
			101.Amendments to
			 Employee Retirement Income Security Act of
			 1974
				(a)Prohibition of Health Discrimination on the
			 Basis of Genetic Information or Genetic Services
					(1)No enrollment restriction for genetic
			 servicesSection 702(a)(1)(F)
			 of the Employee Retirement Income Security Act
			 of 1974 (29 U.S.C. 1182(a)(1)(F)) is amended by inserting before the
			 period the following: (including information about a request for or
			 receipt of genetic services by an individual or family member of such
			 individual).
					(2)No discrimination in group premiums based
			 on genetic informationSection 702(b) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1182(b)) is amended—
						(A)in paragraph (2)(A), by inserting before
			 the semicolon the following: except as provided in paragraph
			 (3); and
						(B)by adding at the end the following:
							
								(3)No discrimination in group premiums based
				on genetic informationFor
				purposes of this section, a group health plan, or a health insurance issuer
				offering group health insurance coverage in connection with a group health
				plan, shall not adjust premium or contribution amounts for a group on the basis
				of genetic information concerning an individual in the group or a family member
				of the individual (including information about a request for or receipt of
				genetic services by an individual or family member of such
				individual).
								.
						(b)Limitations on Genetic
			 TestingSection 702 of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1182) is amended by adding at the end the
			 following:
					
						(c)Genetic Testing
							(1)Limitation on requesting or requiring
				genetic testingA group
				health plan, or a health insurance issuer offering health insurance coverage in
				connection with a group health plan, shall not request or require an individual
				or a family member of such individual to undergo a genetic test.
							(2)Rule of constructionNothing in this part shall be construed
				to—
								(A)limit the authority of a health care
				professional who is providing health care services with respect to an
				individual to request that such individual or a family member of such
				individual undergo a genetic test;
								(B)limit the authority of a health care
				professional who is employed by or affiliated with a group health plan or a
				health insurance issuer and who is providing health care services to an
				individual as part of a bona fide wellness program to notify such individual of
				the availability of a genetic test or to provide information to such individual
				regarding such genetic test; or
								(C)authorize or permit a health care
				professional to require that an individual undergo a genetic test.
								(d)Application to All PlansThe provisions of subsections (a)(1)(F),
				(b)(3), and (c) shall apply to group health plans and health insurance issuers
				without regard to section
				732(a).
						.
				(c)Remedies and EnforcementSection 502 of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1132) is amended by adding at the end the
			 following:
					
						(n)Enforcement of Genetic Nondiscrimination
				Requirements
							(1)Injunctive relief for irreparable
				harmWith respect to any
				violation of subsection (a)(1)(F), (b)(3), or (c) of section 702, a participant
				or beneficiary may seek relief under subsection 502(a)(1)(B) prior to the
				exhaustion of available administrative remedies under section 503 if it is
				demonstrated to the court, by a preponderance of the evidence, that the
				exhaustion of such remedies would cause irreparable harm to the health of the
				participant or beneficiary. Any determinations that already have been made
				under section 503 in such case, or that are made in such case while an action
				under this paragraph is pending, shall be given due consideration by the court
				in any action under this subsection in such case.
							(2)Equitable relief for genetic
				nondiscrimination
								(A)Reinstatement of benefits where equitable
				relief has been awardedThe
				recovery of benefits by a participant or beneficiary under a civil action under
				this section may include an administrative penalty under subparagraph (B) and
				the retroactive reinstatement of coverage under the plan involved to the date
				on which the participant or beneficiary was denied eligibility for coverage
				if—
									(i)the civil action was commenced under
				subsection (a)(1)(B); and
									(ii)the denial of coverage on which such civil
				action was based constitutes a violation of subsection (a)(1)(F), (b)(3), or
				(c) of section 702.
									(B)Administrative penalty
									(i)In generalAn administrator who fails to comply with
				the requirements of subsection (a)(1)(F), (b)(3), or (c) of section 702 with
				respect to a participant or beneficiary may, in an action commenced under
				subsection (a)(1)(B), be personally liable in the discretion of the court, for
				a penalty in the amount not more than $100 for each day in the noncompliance
				period.
									(ii)Noncompliance periodFor purposes of clause (i), the term
				noncompliance period means the period—
										(I)beginning on the date that a failure
				described in clause (i) occurs; and
										(II)ending on the date that such failure is
				corrected.
										(iii)Payment to participant or
				beneficiaryA penalty
				collected under this subparagraph shall be paid to the participant or
				beneficiary involved.
									(3)Secretarial enforcement authority
								(A)General ruleThe Secretary has the authority to impose a
				penalty on any failure of a group health plan to meet the requirements of
				subsection (a)(1)(F), (b)(3), or (c) of section 702.
								(B)Amount
									(i)In generalThe amount of the penalty imposed by
				subparagraph (A) shall be $100 for each day in the noncompliance period with
				respect to each individual to whom such failure relates.
									(ii)Noncompliance periodFor purposes of this paragraph, the term
				noncompliance period means, with respect to any failure, the
				period—
										(I)beginning on the date such failure first
				occurs; and
										(II)ending on the date such failure is
				corrected.
										(C)Minimum penalties where failure
				discoveredNotwithstanding
				clauses (i) and (ii) of subparagraph (D):
									(i)In generalIn the case of 1 or more failures with
				respect to an individual—
										(I)which are not corrected before the date on
				which the plan receives a notice from the Secretary of such violation;
				and
										(II)which occurred or continued during the
				period involved;
										the amount of penalty imposed by
				subparagraph (A) by reason of such failures with respect to such individual
				shall not be less than $2,500.(ii)Higher minimum penalty where violations are
				more than de minimisTo the
				extent violations for which any person is liable under this paragraph for any
				year are more than de minimis, clause (i) shall be applied by substituting
				$15,000 for $2,500 with respect to such
				person.
									(D)Limitations
									(i)Penalty not to apply where failure not
				discovered exercising reasonable diligenceNo penalty shall be imposed by subparagraph
				(A) on any failure during any period for which it is established to the
				satisfaction of the Secretary that the person otherwise liable for such penalty
				did not know, and exercising reasonable diligence would not have known, that
				such failure existed.
									(ii)Penalty not to apply to failures corrected
				within certain periodsNo
				penalty shall be imposed by subparagraph (A) on any failure if—
										(I)such failure was due to reasonable cause
				and not to willful neglect; and
										(II)such failure is corrected during the 30-day
				period beginning on the first date the person otherwise liable for such penalty
				knew, or exercising reasonable diligence would have known, that such failure
				existed.
										(iii)Overall limitation for unintentional
				failuresIn the case of
				failures which are due to reasonable cause and not to willful neglect, the
				penalty imposed by subparagraph (A) for failures shall not exceed the amount
				equal to the lesser of—
										(I)10 percent of the aggregate amount paid or
				incurred by the employer (or predecessor employer) during the preceding taxable
				year for group health plans; or
										(II)$500,000.
										(E)Waiver by secretaryIn the case of a failure which is due to
				reasonable cause and not to willful neglect, the Secretary may waive part or
				all of the penalty imposed by subparagraph (A) to the extent that the payment
				of such penalty would be excessive relative to the failure
				involved.
								.
				(d)DefinitionsSection 733(d) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1191b(d)) is amended by adding at the end the
			 following:
					
						(5)Family memberThe term family member means
				with respect to an individual—
							(A)the spouse of the individual;
							(B)a dependent child of the individual,
				including a child who is born to or placed for adoption with the individual;
				and
							(C)all other individuals related by blood to
				the individual or the spouse or child described in subparagraph (A) or
				(B).
							(6)Genetic information
							(A)In generalExcept as provided in subparagraph (B), the
				term genetic information means information about—
								(i)an individual’s genetic tests;
								(ii)the genetic tests of family members of the
				individual; or
								(iii)the occurrence of a disease or disorder in
				family members of the individual.
								(B)ExclusionsThe term genetic information
				shall not include information about the sex or age of an individual.
							(7)Genetic test
							(A)In generalThe term genetic test means an
				analysis of human DNA, RNA, chromosomes, proteins, or metabolites, that detects
				genotypes, mutations, or chromosomal changes.
							(B)ExceptionsThe term genetic test does not
				mean—
								(i)an analysis of proteins or metabolites that
				does not detect genotypes, mutations, or chromosomal changes; or
								(ii)an analysis of proteins or metabolites that
				is directly related to a manifested disease, disorder, or pathological
				condition that could reasonably be detected by a health care professional with
				appropriate training and expertise in the field of medicine involved.
								(8)Genetic servicesThe term genetic services
				means—
							(A)a genetic test;
							(B)genetic counseling (such as obtaining,
				interpreting, or assessing genetic information); or
							(C)genetic
				education.
							.
				(e)Regulations and Effective Date
					(1)RegulationsNot later than 1 year after the date of
			 enactment of this title, the Secretary of Labor shall issue final regulations
			 in an accessible format to carry out the amendments made by this
			 section.
					(2)Effective
			 dateThe amendments made by
			 this section shall apply with respect to group health plans for plan years
			 beginning after the date that is 18 months after the date of enactment of this
			 title.
					102.Amendments to the
			 Public Health Service Act
				(a)Amendments Relating to the Group
			 Market
					(1)Prohibition of health discrimination on the
			 basis of genetic information or genetic services
						(A)No enrollment restriction for genetic
			 servicesSection
			 2702(a)(1)(F) of the Public Health Service
			 Act (42 U.S.C. 300gg–1(a)(1)(F)) is amended by inserting before the
			 period the following: (including information about a request for or
			 receipt of genetic services by an individual or family member of such
			 individual).
						(B)No discrimination in group premiums based
			 on genetic informationSection 2702(b) of the
			 Public Health Service Act (42 U.S.C.
			 300gg–1(b)) is amended—
							(i)in paragraph (2)(A), by inserting before
			 the semicolon the following: , except as provided in paragraph
			 (3); and
							(ii)by adding at the end the following:
								
									(3)No discrimination in group premiums based
				on genetic informationFor
				purposes of this section, a group health plan, or a health insurance issuer
				offering group health insurance coverage in connection with a group health
				plan, shall not adjust premium or contribution amounts for a group on the basis
				of genetic information concerning an individual in the group or a family member
				of the individual (including information about a request for or receipt of
				genetic services by an individual or family member of such
				individual).
									.
							(2)Limitations on genetic
			 testingSection 2702 of the
			 Public Health Service Act (42 U.S.C.
			 300gg–1) is amended by adding at the end the following:
						
							(c)Genetic Testing
								(1)Limitation on requesting or requiring
				genetic testingA group
				health plan, or a health insurance issuer offering health insurance coverage in
				connection with a group health plan, shall not request or require an individual
				or a family member of such individual to undergo a genetic test.
								(2)Rule of constructionNothing in this part shall be construed
				to—
									(A)limit the authority of a health care
				professional who is providing health care services with respect to an
				individual to request that such individual or a family member of such
				individual undergo a genetic test;
									(B)limit the authority of a health care
				professional who is employed by or affiliated with a group health plan or a
				health insurance issuer and who is providing health care services to an
				individual as part of a bona fide wellness program to notify such individual of
				the availability of a genetic test or to provide information to such individual
				regarding such genetic test; or
									(C)authorize or permit a health care
				professional to require that an individual undergo a genetic test.
									(d)Application to All PlansThe provisions of subsections (a)(1)(F),
				(b)(3), and (c) shall apply to group health plans and health insurance issuers
				without regard to section
				2721(a).
							.
					(3)Remedies and enforcementSection 2722(b) of the
			 Public Health Service Act (42 U.S.C.
			 300gg–22(b)) is amended by adding at the end the following:
						
							(3)Enforcement authority relating to genetic
				discrimination
								(A)General ruleIn the cases described in paragraph (1),
				notwithstanding the provisions of paragraph (2)(C), the following provisions
				shall apply with respect to an action under this subsection by the Secretary
				with respect to any failure of a health insurance issuer in connection with a
				group health plan, to meet the requirements of subsection (a)(1)(F), (b)(3), or
				(c) of section 2702.
								(B)Amount
									(i)In generalThe amount of the penalty imposed under
				this paragraph shall be $100 for each day in the noncompliance period with
				respect to each individual to whom such failure relates.
									(ii)Noncompliance periodFor purposes of this paragraph, the term
				noncompliance period means, with respect to any failure, the
				period—
										(I)beginning on the date such failure first
				occurs; and
										(II)ending on the date such failure is
				corrected.
										(C)Minimum penalties where failure
				discoveredNotwithstanding
				clauses (i) and (ii) of subparagraph (D):
									(i)In generalIn the case of 1 or more failures with
				respect to an individual—
										(I)which are not corrected before the date on
				which the plan receives a notice from the Secretary of such violation;
				and
										(II)which occurred or continued during the
				period involved;
										the amount of penalty imposed by
				subparagraph (A) by reason of such failures with respect to such individual
				shall not be less than $2,500.(ii)Higher minimum penalty where violations are
				more than de minimisTo the
				extent violations for which any person is liable under this paragraph for any
				year are more than de minimis, clause (i) shall be applied by substituting
				$15,000 for $2,500 with respect to such
				person.
									(D)Limitations
									(i)Penalty not to apply where failure not
				discovered exercising reasonable diligenceNo penalty shall be imposed by subparagraph
				(A) on any failure during any period for which it is established to the
				satisfaction of the Secretary that the person otherwise liable for such penalty
				did not know, and exercising reasonable diligence would not have known, that
				such failure existed.
									(ii)Penalty not to apply to failures corrected
				within certain periodsNo
				penalty shall be imposed by subparagraph (A) on any failure if—
										(I)such failure was due to reasonable cause
				and not to willful neglect; and
										(II)such failure is corrected during the 30-day
				period beginning on the first date the person otherwise liable for such penalty
				knew, or exercising reasonable diligence would have known, that such failure
				existed.
										(iii)Overall limitation for unintentional
				failuresIn the case of
				failures which are due to reasonable cause and not to willful neglect, the
				penalty imposed by subparagraph (A) for failures shall not exceed the amount
				equal to the lesser of—
										(I)10 percent of the aggregate amount paid or
				incurred by the employer (or predecessor employer) during the preceding taxable
				year for group health plans; or
										(II)$500,000.
										(E)Waiver by secretaryIn the case of a failure which is due to
				reasonable cause and not to willful neglect, the Secretary may waive part or
				all of the penalty imposed by subparagraph (A) to the extent that the payment
				of such penalty would be excessive relative to the failure
				involved.
								.
					(4)DefinitionsSection 2791(d) of the
			 Public Health Service Act (42 U.S.C.
			 300gg–91(d)) is amended by adding at the end the following:
						
							(15)Family memberThe term family member means
				with respect to an individual—
								(A)the spouse of the individual;
								(B)a dependent child of the individual,
				including a child who is born to or placed for adoption with the individual;
				and
								(C)all other individuals related by blood to
				the individual or the spouse or child described in subparagraph (A) or
				(B).
								(16)Genetic information
								(A)In generalExcept as provided in subparagraph (B), the
				term genetic information means information about—
									(i)an individual’s genetic tests;
									(ii)the genetic tests of family members of the
				individual; or
									(iii)the occurrence of a disease or disorder in
				family members of the individual.
									(B)ExclusionsThe term genetic information
				shall not include information about the sex or age of an individual.
								(17)Genetic test
								(A)In generalThe term genetic test means an
				analysis of human DNA, RNA, chromosomes, proteins, or metabolites, that detects
				genotypes, mutations, or chromosomal changes.
								(B)ExceptionsThe term genetic test does not
				mean—
									(i)an analysis of proteins or metabolites that
				does not detect genotypes, mutations, or chromosomal changes; or
									(ii)an analysis of proteins or metabolites that
				is directly related to a manifested disease, disorder, or pathological
				condition that could reasonably be detected by a health care professional with
				appropriate training and expertise in the field of medicine involved.
									(18)Genetic servicesThe term genetic services
				means—
								(A)a genetic test;
								(B)genetic counseling (such as obtaining,
				interpreting, or assessing genetic information); or
								(C)genetic
				education.
								.
					(b)Amendment Relating to the Individual
			 Market
					(1)In generalThe first subpart 3 of part B of title
			 XXVII of the Public Health Service
			 Act (42 U.S.C. 300gg–51 et seq.) (relating to other requirements) is
			 amended—
						(A)by redesignating such subpart as subpart 2;
			 and
						(B)by adding at the end the following:
							
								2753.Prohibition of health discrimination on the
				basis of genetic information
									(a)Prohibition on Genetic Information as a
				Condition of EligibilityA
				health insurance issuer offering health insurance coverage in the individual
				market may not establish rules for the eligibility (including continued
				eligibility) of any individual to enroll in individual health insurance
				coverage based on genetic information (including information about a request
				for or receipt of genetic services by an individual or family member of such
				individual).
									(b)Prohibition on Genetic Information in
				Setting Premium RatesA
				health insurance issuer offering health insurance coverage in the individual
				market shall not adjust premium or contribution amounts for an individual on
				the basis of genetic information concerning the individual or a family member
				of the individual (including information about a request for or receipt of
				genetic services by an individual or family member of such individual).
									(c)Genetic Testing
										(1)Limitation on requesting or requiring
				genetic testingA health
				insurance issuer offering health insurance coverage in the individual market
				shall not request or require an individual or a family member of such
				individual to undergo a genetic test.
										(2)Rule of constructionNothing in this part shall be construed
				to—
											(A)limit the authority of a health care
				professional who is providing health care services with respect to an
				individual to request that such individual or a family member of such
				individual undergo a genetic test;
											(B)limit the authority of a health care
				professional who is employed by or affiliated with a health insurance issuer
				and who is providing health care services to an individual as part of a bona
				fide wellness program to notify such individual of the availability of a
				genetic test or to provide information to such individual regarding such
				genetic test; or
											(C)authorize or permit a health care
				professional to require that an individual undergo a genetic
				test.
											.
						(2)Remedies and enforcementSection 2761(b) of the
			 Public Health Service Act (42 U.S.C.
			 300gg–61(b)) is amended to read as follows:
						
							(b)Secretarial Enforcement
				AuthorityThe Secretary shall
				have the same authority in relation to enforcement of the provisions of this
				part with respect to issuers of health insurance coverage in the individual
				market in a State as the Secretary has under section 2722(b)(2), and section
				2722(b)(3) with respect to violations of genetic nondiscrimination provisions,
				in relation to the enforcement of the provisions of part A with respect to
				issuers of health insurance coverage in the small group market in the
				State.
							.
					(c)Elimination of Option of Non-Federal
			 Governmental Plans To Be Excepted From Requirements Concerning Genetic
			 InformationSection
			 2721(b)(2) of the Public Health Service
			 Act (42 U.S.C. 300gg–21(b)(2)) is amended—
					(1)in subparagraph (A), by striking If
			 the plan sponsor and inserting Except as provided in
			 subparagraph (D), if the plan sponsor; and
					(2)by adding at the end the following:
						
							(D)Election not applicable to requirements
				concerning genetic informationThe election described in subparagraph (A)
				shall not be available with respect to the provisions of subsections (a)(1)(F)
				and (c) of section 2702 and the provisions of section 2702(b) to the extent
				that such provisions apply to genetic information (or information about a
				request for or the receipt of genetic services by an individual or a family
				member of such
				individual).
							.
					(d)Regulations and Effective Date
					(1)RegulationsNot later than 1 year after the date of
			 enactment of this title, the Secretary of Labor and the Secretary of Health and
			 Human Services (as the case may be) shall issue final regulations in an
			 accessible format to carry out the amendments made by this section.
					(2)Effective
			 dateThe amendments made by
			 this section shall apply—
						(A)with respect to group health plans, and
			 health insurance coverage offered in connection with group health plans, for
			 plan years beginning after the date that is 18 months after the date of
			 enactment of this title; and
						(B)with respect to health insurance coverage
			 offered, sold, issued, renewed, in effect, or operated in the individual market
			 after the date that is 18 months after the date of enactment of this
			 title.
						103.Amendments to title XVIII of the
			 Social Security Act relating to
			 medigap
				(a)Nondiscrimination
					(1)In generalSection 1882(s)(2) of the
			 Social Security Act (42 U.S.C.
			 1395ss(s)(2)) is amended by adding at the end the following:
						
							(E)(i)An issuer of a medicare supplemental policy
				shall not deny or condition the issuance or effectiveness of the policy, and
				shall not discriminate in the pricing of the policy (including the adjustment
				of premium rates) of an eligible individual on the basis of genetic information
				concerning the individual (or information about a request for, or the receipt
				of, genetic services by such individual or family member of such
				individual).
								(ii)For purposes of clause (i), the terms
				family member, genetic services, and genetic
				information shall have the meanings given such terms in subsection
				(x).
								.
					(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply with respect to a policy for policy years beginning
			 after the date that is 18 months after the date of enactment of this
			 Act.
					(b)Limitations on Genetic Testing
					(1)In generalSection 1882 of the
			 Social Security Act (42 U.S.C. 1395ss)
			 is amended by adding at the end the following:
						
							(x)Limitations on Genetic Testing
								(1)Genetic testing
									(A)Limitation on requesting or requiring
				genetic testingAn issuer of
				a medicare supplemental policy shall not request or require an individual or a
				family member of such individual to undergo a genetic test.
									(B)Rule of constructionNothing in this title shall be construed
				to—
										(i)limit the authority of a health care
				professional who is providing health care services with respect to an
				individual to request that such individual or a family member of such
				individual undergo a genetic test;
										(ii)limit the authority of a health care
				professional who is employed by or affiliated with an issuer of a medicare
				supplemental policy and who is providing health care services to an individual
				as part of a bona fide wellness program to notify such individual of the
				availability of a genetic test or to provide information to such individual
				regarding such genetic test; or
										(iii)authorize or permit a health care
				professional to require that an individual undergo a genetic test.
										(2)DefinitionsIn this subsection:
									(A)Family memberThe term family member means
				with respect to an individual—
										(i)the spouse of the individual;
										(ii)a dependent child of the individual,
				including a child who is born to or placed for adoption with the individual;
				or
										(iii)any other individuals related by blood to
				the individual or to the spouse or child described in clause (i) or
				(ii).
										(B)Genetic information
										(i)In generalExcept as provided in clause (ii), the term
				genetic information means information about—
											(I)an individual’s genetic tests;
											(II)the genetic tests of family members of the
				individual; or
											(III)the occurrence of a disease or disorder in
				family members of the individual.
											(ii)ExclusionsThe term genetic information
				shall not include information about the sex or age of an individual.
										(C)Genetic test
										(i)In generalThe term genetic test means an
				analysis of human DNA, RNA, chromosomes, proteins, or metabolites, that detects
				genotypes, mutations, or chromosomal changes.
										(ii)ExceptionsThe term genetic test does not
				mean—
											(I)an analysis of proteins or metabolites that
				does not detect genotypes, mutations, or chromosomal changes; or
											(II)an analysis of proteins or metabolites that
				is directly related to a manifested disease, disorder, or pathological
				condition that could reasonably be detected by a health care professional with
				appropriate training and expertise in the field of medicine involved.
											(D)Genetic servicesThe term genetic services
				means—
										(i)a genetic test;
										(ii)genetic counseling (such as obtaining,
				interpreting, or assessing genetic information); or
										(iii)genetic education.
										(E)Issuer of a medicare supplemental
				policyThe term issuer
				of a medicare supplemental policy includes a third-party administrator
				or other person acting for or on behalf of such
				issuer.
									.
					(2)Conforming amendmentSection 1882(o) of the
			 Social Security Act (42 U.S.C.
			 1395ss(o)) is amended by adding at the end the following:
						
							(4)The issuer of the medicare supplemental
				policy complies with subsection (s)(2)(E) and subsection
				(x).
							.
					(3)Effective
			 dateThe amendments made by
			 this subsection shall apply with respect to an issuer of a medicare
			 supplemental policy for policy years beginning on or after the date that is 18
			 months after the date of enactment of this Act.
					(c)Transition Provisions
					(1)In generalIf the Secretary of Health and Human
			 Services identifies a State as requiring a change to its statutes or
			 regulations to conform its regulatory program to the changes made by this
			 section, the State regulatory program shall not be considered to be out of
			 compliance with the requirements of section 1882 of the
			 Social Security Act due solely to
			 failure to make such change until the date specified in paragraph (4).
					(2)NAIC
			 standardsIf, not later than
			 June 30, 2008, the National Association of Insurance Commissioners (in this
			 subsection referred to as the NAIC) modifies its NAIC Model
			 Regulation relating to section 1882 of the Social
			 Security Act (referred to in such section as the 1991 NAIC Model
			 Regulation, as subsequently modified) to conform to the amendments made by this
			 section, such revised regulation incorporating the modifications shall be
			 considered to be the applicable NAIC model regulation (including the revised
			 NAIC model regulation and the 1991 NAIC Model Regulation) for the purposes of
			 such section.
					(3)Secretary standardsIf the NAIC does not make the modifications
			 described in paragraph (2) within the period specified in such paragraph, the
			 Secretary of Health and Human Services shall, not later than October 1, 2008,
			 make the modifications described in such paragraph and such revised regulation
			 incorporating the modifications shall be considered to be the appropriate
			 regulation for the purposes of such section.
					(4)Date specified
						(A)In generalSubject to subparagraph (B), the date
			 specified in this paragraph for a State is the earlier of—
							(i)the date the State changes its statutes or
			 regulations to conform its regulatory program to the changes made by this
			 section, or
							(ii)October 1, 2008.
							(B)Additional legislative action
			 requiredIn the case of a
			 State which the Secretary identifies as—
							(i)requiring State legislation (other than
			 legislation appropriating funds) to conform its regulatory program to the
			 changes made in this section, but
							(ii)having a legislature which is not scheduled
			 to meet in 2008 in a legislative session in which such legislation may be
			 considered, the date specified in this paragraph is the first day of the first
			 calendar quarter beginning after the close of the first legislative session of
			 the State legislature that begins on or after July 1, 2008. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of such session shall be deemed to be a separate regular
			 session of the State legislature.
							104.Privacy and confidentiality
				(a)ApplicabilityExcept as provided in subsection (d), the
			 provisions of this section shall apply to group health plans, health insurance
			 issuers (including issuers in connection with group health plans or individual
			 health coverage), and issuers of medicare supplemental policies, without regard
			 to—
					(1)section 732(a) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1191a(a));
					(2)section 2721(a) of the
			 Public Health Service Act (42 U.S.C.
			 300gg–21(a)); and
					(3)section 9831(a)(2) of the Internal Revenue
			 Code of 1986.
					(b)Compliance With Certain Confidentiality
			 Standards With Respect to Genetic Information
					(1)In generalThe regulations promulgated by the
			 Secretary of Health and Human Services under part C of title XI of the
			 Social Security Act (42 U.S.C. 1320d
			 et seq.) and section 264 of the Health
			 Insurance Portability and Accountability Act of 1996 (42 U.S.C.
			 1320d–2 note) shall apply to the use or disclosure of genetic
			 information.
					(2)Prohibition on underwriting and premium
			 ratingNotwithstanding
			 paragraph (1), a group health plan, a health insurance issuer, or issuer of a
			 medicare supplemental policy shall not use or disclose genetic information
			 (including information about a request for or a receipt of genetic services by
			 an individual or family member of such individual) for purposes of
			 underwriting, determinations of eligibility to enroll, premium rating, or the
			 creation, renewal or replacement of a plan, contract or coverage for health
			 insurance or health benefits.
					(c)Prohibition on Collection of Genetic
			 Information
					(1)In generalA group health plan, health insurance
			 issuer, or issuer of a medicare supplemental policy shall not request, require,
			 or purchase genetic information (including information about a request for or a
			 receipt of genetic services by an individual or family member of such
			 individual) for purposes of underwriting, determinations of eligibility to
			 enroll, premium rating, or the creation, renewal or replacement of a plan,
			 contract or coverage for health insurance or health benefits.
					(2)Limitation relating to the collection of
			 genetic information prior to enrollmentA group health plan, health insurance
			 issuer, or issuer of a medicare supplemental policy shall not request, require,
			 or purchase genetic information (including information about a request for or a
			 receipt of genetic services by an individual or family member of such
			 individual) concerning a participant, beneficiary, or enrollee prior to the
			 enrollment, and in connection with such enrollment, of such individual under
			 the plan, coverage, or policy.
					(3)Incidental collectionWhere a group health plan, health insurance
			 issuer, or issuer of a medicare supplemental policy obtains genetic information
			 incidental to the requesting, requiring, or purchasing of other information
			 concerning a participant, beneficiary, or enrollee, such request, requirement,
			 or purchase shall not be considered a violation of this subsection if—
						(A)such request, requirement, or purchase is
			 not in violation of paragraph (1); and
						(B)any genetic information (including
			 information about a request for or receipt of genetic services) requested,
			 required, or purchased is not used or disclosed in violation of subsection
			 (b).
						(d)Application of Confidentiality
			 StandardsThe provisions of
			 subsections (b) and (c) shall not apply—
					(1)to group health plans, health insurance
			 issuers, or issuers of medicare supplemental policies that are not otherwise
			 covered under the regulations promulgated by the Secretary of Health and Human
			 Services under part C of title XI of the Social
			 Security Act (42 U.S.C. 1320d et seq.) and section 264 of the
			 Health Insurance Portability and Accountability
			 Act of 1996 (42 U.S.C. 1320d–2 note); and
					(2)to genetic information that is not
			 considered to be individually-identifiable health information under the
			 regulations promulgated by the Secretary of Health and Human Services under
			 part C of title XI of the Social Security
			 Act (42 U.S.C. 1320d et seq.) and section 264 of the
			 Health Insurance Portability and Accountability
			 Act of 1996 (42 U.S.C. 1320d–2 note).
					(e)EnforcementA group health plan, health insurance
			 issuer, or issuer of a medicare supplemental policy that violates a provision
			 of this section shall be subject to the penalties described in sections 1176
			 and 1177 of the Social Security Act
			 (42 U.S.C. 1320d–5 and 1320d–6) in the same manner and to the same extent that
			 such penalties apply to violations of part C of title XI of such Act.
				(f)Preemption
					(1)In generalA provision or requirement under this
			 section or a regulation promulgated under this section shall supersede any
			 contrary provision of State law unless such provision of State law imposes
			 requirements, standards, or implementation specifications that are more
			 stringent than the requirements, standards, or implementation specifications
			 imposed under this section or such regulations. No penalty, remedy, or cause of
			 action to enforce such a State law that is more stringent shall be preempted by
			 this section.
					(2)Rule of constructionNothing in paragraph (1) shall be construed
			 to establish a penalty, remedy, or cause of action under State law if such
			 penalty, remedy, or cause of action is not otherwise available under such State
			 law.
					(g)Coordination With Privacy
			 RegulationsThe Secretary
			 shall implement and administer this section in a manner that is consistent with
			 the implementation and administration by the Secretary of the regulations
			 promulgated by the Secretary of Health and Human Services under part C of title
			 XI of the Social Security Act (42
			 U.S.C. 1320d et seq.) and section 264 of the Health Insurance Portability and Accountability Act of
			 1996 (42 U.S.C. 1320d–2 note).
				(h)DefinitionsIn this section:
					(1)Genetic information; genetic
			 servicesThe terms
			 family member, genetic information, genetic
			 services, and genetic test have the meanings given such
			 terms in section 2791 of the Public Health
			 Service Act (42 U.S.C. 300gg–91), as amended by this Act.
					(2)Group health plan; health insurance
			 issuerThe terms group
			 health plan and health insurance issuer include only those
			 plans and issuers that are covered under the regulations described in
			 subsection (d)(1).
					(3)Issuer of a medicare supplemental
			 policyThe term issuer
			 of a medicare supplemental policy means an issuer described in section
			 1882 of the Social Security Act (42
			 U.S.C. 1395ss).
					(4)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services.
					105.Assuring coordination
				(a)In GeneralExcept as provided in subsection (b), the
			 Secretary of the Treasury, the Secretary of Health and Human Services, and the
			 Secretary of Labor shall ensure, through the execution of an interagency
			 memorandum of understanding among such Secretaries, that—
					(1)regulations, rulings, and interpretations
			 issued by such Secretaries relating to the same matter over which two or more
			 such Secretaries have responsibility under this title (and the amendments made
			 by this title) are administered so as to have the same effect at all times;
			 and
					(2)coordination of policies relating to
			 enforcing the same requirements through such Secretaries in order to have a
			 coordinated enforcement strategy that avoids duplication of enforcement efforts
			 and assigns priorities in enforcement.
					(b)Authority of the SecretaryThe Secretary of Health and Human Services
			 has the sole authority to promulgate regulations to implement section
			 104.
				106.Regulations; effective date
				(a)RegulationsNot later than 1 year after the date of
			 enactment of this title, the Secretary of Labor, the Secretary of Health and
			 Human Services, and the Secretary of the Treasury shall issue final regulations
			 in an accessible format to carry out this title.
				(b)Effective
			 DateExcept as provided in
			 section 103, the amendments made by this title shall take effect on the date
			 that is 18 months after the date of enactment of this Act.
				IIPROHIBITING EMPLOYMENT DISCRIMINATION ON
			 THE BASIS OF GENETIC INFORMATION
			201.DefinitionsIn this title:
				(1)CommissionThe term Commission means the
			 Equal Employment Opportunity Commission as created by section 705 of the
			 Civil Rights Act of 1964 (42 U.S.C.
			 2000e–4).
				(2)Employee; employer; employment agency;
			 labor organization; member
					(A)In generalThe term employee
			 means—
						(i)an employee (including an applicant), as
			 defined in section 701(f) of the Civil Rights
			 Act of 1964 (42 U.S.C. 2000e(f));
						(ii)a State employee (including an applicant)
			 described in section 304(a) of the Government Employee Rights Act of 1991 (42
			 U.S.C. 2000e–16c(a));
						(iii)a covered employee (including an
			 applicant), as defined in section 101 of the Congressional Accountability Act
			 of 1995 (2 U.S.C. 1301);
						(iv)a covered employee (including an
			 applicant), as defined in section 411(c) of title 3, United States Code;
			 or
						(v)an employee or applicant to which section
			 717(a) of the Civil Rights Act of
			 1964 (42 U.S.C. 2000e–16(a)) applies.
						(B)EmployerThe term employer
			 means—
						(i)an employer (as defined in section 701(b)
			 of the Civil Rights Act of 1964 (42
			 U.S.C. 2000e(b));
						(ii)an entity employing a State employee
			 described in section 304(a) of the Government Employee Rights Act of
			 1991;
						(iii)an employing office, as defined in section
			 101 of the Congressional Accountability Act of 1995;
						(iv)an employing office, as defined in section
			 411(c) of title 3, United States Code; or
						(v)an entity to which section 717(a) of the
			 Civil Rights Act of 1964
			 applies.
						(C)Employment agency; labor
			 organizationThe terms
			 employment agency and labor organization have the
			 meanings given the terms in section 701 of the Civil Rights Act of 1964 (42 U.S.C.
			 2000e).
					(D)MemberThe term member, with respect
			 to a labor organization, includes an applicant for membership in a labor
			 organization.
					(3)Family memberThe term family member means
			 with respect to an individual—
					(A)the spouse of the individual;
					(B)a dependent child of the individual,
			 including a child who is born to or placed for adoption with the individual;
			 and
					(C)all other individuals related by blood to
			 the individual or the spouse or child described in subparagraph (A) or
			 (B).
					(4)Genetic information
					(A)In generalExcept as provided in subparagraph (B), the
			 term genetic information means information about—
						(i)an individual’s genetic tests;
						(ii)the genetic tests of family members of the
			 individual; or
						(iii)the occurrence of a disease or disorder in
			 family members of the individual.
						(B)ExceptionsThe term genetic information
			 shall not include information about the sex or age of an individual.
					(5)Genetic monitoringThe term genetic monitoring
			 means the periodic examination of employees to evaluate acquired modifications
			 to their genetic material, such as chromosomal damage or evidence of increased
			 occurrence of mutations, that may have developed in the course of employment
			 due to exposure to toxic substances in the workplace, in order to identify,
			 evaluate, and respond to the effects of or control adverse environmental
			 exposures in the workplace.
				(6)Genetic servicesThe term genetic services
			 means—
					(A)a genetic test;
					(B)genetic counseling (such as obtaining,
			 interpreting or assessing genetic information); or
					(C)genetic education.
					(7)Genetic test
					(A)In generalThe term genetic test means
			 the analysis of human DNA, RNA, chromosomes, proteins, or metabolites, that
			 detects genotypes, mutations, or chromosomal changes.
					(B)ExceptionThe term genetic test does not
			 mean an analysis of proteins or metabolites that does not detect genotypes,
			 mutations, or chromosomal changes.
					202.Employer practices
				(a)Use of Genetic InformationIt shall be an unlawful employment practice
			 for an employer—
					(1)to fail or refuse to hire or to discharge
			 any employee, or otherwise to discriminate against any employee with respect to
			 the compensation, terms, conditions, or privileges of employment of the
			 employee, because of genetic information with respect to the employee (or
			 information about a request for or the receipt of genetic services by such
			 employee or family member of such employee); or
					(2)to limit, segregate, or classify the
			 employees of the employer in any way that would deprive or tend to deprive any
			 employee of employment opportunities or otherwise adversely affect the status
			 of the employee as an employee, because of genetic information with respect to
			 the employee (or information about a request for or the receipt of genetic
			 services by such employee or family member of such employee).
					(b)Acquisition of Genetic
			 InformationIt shall be an
			 unlawful employment practice for an employer to request, require, or purchase
			 genetic information with respect to an employee or a family member of the
			 employee (or information about a request for the receipt of genetic services by
			 such employee or a family member of such employee) except—
					(1)where an employer inadvertently requests or
			 requires family medical history of the employee or family member of the
			 employee;
					(2)where—
						(A)health or genetic services are offered by
			 the employer, including such services offered as part of a bona fide wellness
			 program;
						(B)the employee provides prior, knowing,
			 voluntary, and written authorization;
						(C)only the employee (or family member if the
			 family member is receiving genetic services) and the licensed health care
			 professional or board certified genetic counselor involved in providing such
			 services receive individually identifiable information concerning the results
			 of such services; and
						(D)any individually identifiable genetic
			 information provided under subparagraph (C) in connection with the services
			 provided under subparagraph (A) is only available for purposes of such services
			 and shall not be disclosed to the employer except in aggregate terms that do
			 not disclose the identity of specific employees;
						(3)where an employer requests or requires
			 family medical history from the employee to comply with the certification
			 provisions of section 103 of the Family and Medical Leave Act of 1993 (29
			 U.S.C. 2613) or such requirements under State family and medical leave
			 laws;
					(4)where an employer purchases documents that
			 are commercially and publicly available (including newspapers, magazines,
			 periodicals, and books, but not including medical databases or court records)
			 that include family medical history; or
					(5)where the information involved is to be
			 used for genetic monitoring of the biological effects of toxic substances in
			 the workplace, but only if—
						(A)the employer provides written notice of the
			 genetic monitoring to the employee;
						(B)(i)the employee provides prior, knowing,
			 voluntary, and written authorization; or
							(ii)the genetic monitoring is required by
			 Federal or State law;
							(C)the employee is informed of individual
			 monitoring results;
						(D)the monitoring is in compliance
			 with—
							(i)any Federal genetic monitoring regulations,
			 including any such regulations that may be promulgated by the Secretary of
			 Labor pursuant to the Occupational Safety and Health Act of 1970 (29 U.S.C. 651
			 et seq.), the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 801 et
			 seq.), or the Atomic Energy Act of
			 1954 (42 U.S.C. 2011 et seq.); or
							(ii)State genetic monitoring regulations, in
			 the case of a State that is implementing genetic monitoring regulations under
			 the authority of the Occupational Safety and Health Act of 1970 (29 U.S.C. 651
			 et seq.); and
							(E)the employer, excluding any licensed health
			 care professional or board certified genetic counselor that is involved in the
			 genetic monitoring program, receives the results of the monitoring only in
			 aggregate terms that do not disclose the identity of specific employees;
						(c)Preservation of ProtectionsIn the case of information to which any of
			 paragraphs (1) through (5) of subsection (b) applies, such information may not
			 be used in violation of paragraph (1) or (2) of subsection (a) or treated or
			 disclosed in a manner that violates section 206.
				203.Employment agency practices
				(a)Use of Genetic InformationIt shall be an unlawful employment practice
			 for an employment agency—
					(1)to fail or refuse to refer for employment,
			 or otherwise to discriminate against, any individual because of genetic
			 information with respect to the individual (or information about a request for
			 or the receipt of genetic services by such individual or family member of such
			 individual);
					(2)to limit, segregate, or classify
			 individuals or fail or refuse to refer for employment any individual in any way
			 that would deprive or tend to deprive any individual of employment
			 opportunities, or otherwise adversely affect the status of the individual as an
			 employee, because of genetic information with respect to the individual (or
			 information about a request for or the receipt of genetic services by such
			 individual or family member of such individual); or
					(3)to cause or attempt to cause an employer to
			 discriminate against an individual in violation of this title.
					(b)Acquisition of Genetic
			 InformationIt shall be an
			 unlawful employment practice for an employment agency to request, require, or
			 purchase genetic information with respect to an individual or a family member
			 of the individual (or information about a request for the receipt of genetic
			 services by such individual or a family member of such individual)
			 except—
					(1)where an employment agency inadvertently
			 requests or requires family medical history of the individual or family member
			 of the individual;
					(2)where—
						(A)health or genetic services are offered by
			 the employment agency, including such services offered as part of a bona fide
			 wellness program;
						(B)the individual provides prior, knowing,
			 voluntary, and written authorization;
						(C)only the individual (or family member if
			 the family member is receiving genetic services) and the licensed health care
			 professional or board certified genetic counselor involved in providing such
			 services receive individually identifiable information concerning the results
			 of such services; and
						(D)any individually identifiable genetic
			 information provided under subparagraph (C) in connection with the services
			 provided under subparagraph (A) is only available for purposes of such services
			 and shall not be disclosed to the employment agency except in aggregate terms
			 that do not disclose the identity of specific individuals;
						(3)where an employment agency requests or
			 requires family medical history from the individual to comply with the
			 certification provisions of section 103 of the Family and Medical Leave Act of
			 1993 (29 U.S.C. 2613) or such requirements under State family and medical leave
			 laws;
					(4)where an employment agency purchases
			 documents that are commercially and publicly available (including newspapers,
			 magazines, periodicals, and books, but not including medical databases or court
			 records) that include family medical history; or
					(5)where the information involved is to be
			 used for genetic monitoring of the biological effects of toxic substances in
			 the workplace, but only if—
						(A)the employment agency provides written
			 notice of the genetic monitoring to the individual;
						(B)(i)the individual provides prior, knowing,
			 voluntary, and written authorization; or
							(ii)the genetic monitoring is required by
			 Federal or State law;
							(C)the individual is informed of individual
			 monitoring results;
						(D)the monitoring is in compliance
			 with—
							(i)any Federal genetic monitoring regulations,
			 including any such regulations that may be promulgated by the Secretary of
			 Labor pursuant to the Occupational Safety and Health Act of 1970 (29 U.S.C. 651
			 et seq.), the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 801 et
			 seq.), or the Atomic Energy Act of
			 1954 (42 U.S.C. 2011 et seq.); or
							(ii)State genetic monitoring regulations, in
			 the case of a State that is implementing genetic monitoring regulations under
			 the authority of the Occupational Safety and Health Act of 1970 (29 U.S.C. 651
			 et seq.); and
							(E)the employment agency, excluding any
			 licensed health care professional or board certified genetic counselor that is
			 involved in the genetic monitoring program, receives the results of the
			 monitoring only in aggregate terms that do not disclose the identity of
			 specific individuals;
						(c)Preservation of ProtectionsIn the case of information to which any of
			 paragraphs (1) through (5) of subsection (b) applies, such information may not
			 be used in violation of paragraph (1) or (2) of subsection (a) or treated or
			 disclosed in a manner that violates section 206.
				204.Labor organization practices
				(a)Use of Genetic InformationIt shall be an unlawful employment practice
			 for a labor organization—
					(1)to exclude or to expel from the membership
			 of the organization, or otherwise to discriminate against, any member because
			 of genetic information with respect to the member (or information about a
			 request for or the receipt of genetic services by such member or family member
			 of such member);
					(2)to limit, segregate, or classify the
			 members of the organization, or fail or refuse to refer for employment any
			 member, in any way that would deprive or tend to deprive any member of
			 employment opportunities, or otherwise adversely affect the status of the
			 member as an employee, because of genetic information with respect to the
			 member (or information about a request for or the receipt of genetic services
			 by such member or family member of such member); or
					(3)to cause or attempt to cause an employer to
			 discriminate against a member in violation of this title.
					(b)Acquisition of Genetic
			 InformationIt shall be an
			 unlawful employment practice for a labor organization to request, require, or
			 purchase genetic information with respect to a member or a family member of the
			 member (or information about a request for the receipt of genetic services by
			 such member or a family member of such member) except—
					(1)where a labor organization inadvertently
			 requests or requires family medical history of the member or family member of
			 the member;
					(2)where—
						(A)health or genetic services are offered by
			 the labor organization, including such services offered as part of a bona fide
			 wellness program;
						(B)the member provides prior, knowing,
			 voluntary, and written authorization;
						(C)only the member (or family member if the
			 family member is receiving genetic services) and the licensed health care
			 professional or board certified genetic counselor involved in providing such
			 services receive individually identifiable information concerning the results
			 of such services; and
						(D)any individually identifiable genetic
			 information provided under subparagraph (C) in connection with the services
			 provided under subparagraph (A) is only available for purposes of such services
			 and shall not be disclosed to the labor organization except in aggregate terms
			 that do not disclose the identity of specific members;
						(3)where a labor organization requests or
			 requires family medical history from the members to comply with the
			 certification provisions of section 103 of the Family and Medical Leave Act of
			 1993 (29 U.S.C. 2613) or such requirements under State family and medical leave
			 laws;
					(4)where a labor organization purchases
			 documents that are commercially and publicly available (including newspapers,
			 magazines, periodicals, and books, but not including medical databases or court
			 records) that include family medical history; or
					(5)where the information involved is to be
			 used for genetic monitoring of the biological effects of toxic substances in
			 the workplace, but only if—
						(A)the labor organization provides written
			 notice of the genetic monitoring to the member;
						(B)(i)the member provides prior, knowing,
			 voluntary, and written authorization; or
							(ii)the genetic monitoring is required by
			 Federal or State law;
							(C)the member is informed of individual
			 monitoring results;
						(D)the monitoring is in compliance
			 with—
							(i)any Federal genetic monitoring regulations,
			 including any such regulations that may be promulgated by the Secretary of
			 Labor pursuant to the Occupational Safety and Health Act of 1970 (29 U.S.C. 651
			 et seq.), the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 801 et
			 seq.), or the Atomic Energy Act of
			 1954 (42 U.S.C. 2011 et seq.); or
							(ii)State genetic monitoring regulations, in
			 the case of a State that is implementing genetic monitoring regulations under
			 the authority of the Occupational Safety and Health Act of 1970 (29 U.S.C. 651
			 et seq.); and
							(E)the labor organization, excluding any
			 licensed health care professional or board certified genetic counselor that is
			 involved in the genetic monitoring program, receives the results of the
			 monitoring only in aggregate terms that do not disclose the identity of
			 specific members;
						(c)Preservation of ProtectionsIn the case of information to which any of
			 paragraphs (1) through (5) of subsection (b) applies, such information may not
			 be used in violation of paragraph (1) or (2) of subsection (a) or treated or
			 disclosed in a manner that violates section 206.
				205.Training programs
				(a)Use of Genetic InformationIt shall be an unlawful employment practice
			 for any employer, labor organization, or joint labor-management committee
			 controlling apprenticeship or other training or retraining, including
			 on-the-job training programs—
					(1)to discriminate against any individual
			 because of genetic information with respect to the individual (or information
			 about a request for or the receipt of genetic services by such individual or a
			 family member of such individual) in admission to, or employment in, any
			 program established to provide apprenticeship or other training or
			 retraining;
					(2)to limit, segregate, or classify the
			 applicants for or participants in such apprenticeship or other training or
			 retraining, or fail or refuse to refer for employment any individual, in any
			 way that would deprive or tend to deprive any individual of employment
			 opportunities, or otherwise adversely affect the status of the individual as an
			 employee, because of genetic information with respect to the individual (or
			 information about a request for or receipt of genetic services by such
			 individual or family member of such individual); or
					(3)to cause or attempt to cause an employer to
			 discriminate against an applicant for or a participant in such apprenticeship
			 or other training or retraining in violation of this title.
					(b)Acquisition of Genetic
			 InformationIt shall be an
			 unlawful employment practice for an employer, labor organization, or joint
			 labor-management committee described in subsection (a) to request, require, or
			 purchase genetic information with respect to an individual or a family member
			 of the individual (or information about a request for the receipt of genetic
			 services by such individual or a family member of such individual)
			 except—
					(1)where the employer, labor organization, or
			 joint labor-management committee inadvertently requests or requires family
			 medical history of the individual or family member of the individual;
					(2)where—
						(A)health or genetic services are offered by
			 the employer, labor organization, or joint labor-management committee,
			 including such services offered as part of a bona fide wellness program;
						(B)the individual provides prior, knowing,
			 voluntary, and written authorization;
						(C)only the individual (or family member if
			 the family member is receiving genetic services) and the licensed health care
			 professional or board certified genetic counselor involved in providing such
			 services receive individually identifiable information concerning the results
			 of such services;
						(D)any individually identifiable genetic
			 information provided under subparagraph (C) in connection with the services
			 provided under subparagraph (A) is only available for purposes of such services
			 and shall not be disclosed to the employer, labor organization, or joint
			 labor-management committee except in aggregate terms that do not disclose the
			 identity of specific individuals;
						(3)where the employer, labor organization, or
			 joint labor-management committee requests or requires family medical history
			 from the individual to comply with the certification provisions of section 103
			 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2613) or such
			 requirements under State family and medical leave laws;
					(4)where the employer, labor organization, or
			 joint labor-management committee purchases documents that are commercially and
			 publicly available (including newspapers, magazines, periodicals, and books,
			 but not including medical databases or court records) that include family
			 medical history; or
					(5)where the information involved is to be
			 used for genetic monitoring of the biological effects of toxic substances in
			 the workplace, but only if—
						(A)the employer, labor organization, or joint
			 labor-management committee provides written notice of the genetic monitoring to
			 the individual;
						(B)(i)the individual provides prior, knowing,
			 voluntary, and written authorization; or
							(ii)the genetic monitoring is required by
			 Federal or State law;
							(C)the individual is informed of individual
			 monitoring results;
						(D)the monitoring is in compliance
			 with—
							(i)any Federal genetic monitoring regulations,
			 including any such regulations that may be promulgated by the Secretary of
			 Labor pursuant to the Occupational Safety and Health Act of 1970 (29 U.S.C. 651
			 et seq.), the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 801 et
			 seq.), or the Atomic Energy Act of
			 1954 (42 U.S.C. 2011 et seq.); or
							(ii)State genetic monitoring regulations, in
			 the case of a State that is implementing genetic monitoring regulations under
			 the authority of the Occupational Safety and Health Act of 1970 (29 U.S.C. 651
			 et seq.); and
							(E)the employer, labor organization, or joint
			 labor-management committee, excluding any licensed health care professional or
			 board certified genetic counselor that is involved in the genetic monitoring
			 program, receives the results of the monitoring only in aggregate terms that do
			 not disclose the identity of specific individuals;
						(c)Preservation of ProtectionsIn the case of information to which any of
			 paragraphs (1) through (5) of subsection (b) applies, such information may not
			 be used in violation of paragraph (1) or (2) of subsection (a) or treated or
			 disclosed in a manner that violates section 206.
				206.Confidentiality of genetic
			 information
				(a)Treatment of Information as Part of
			 Confidential Medical RecordIf an employer, employment agency, labor
			 organization, or joint labor-management committee possesses genetic information
			 about an employee or member (or information about a request for or receipt of
			 genetic services by such employee or member or family member of such employee
			 or member), such information shall be maintained on separate forms and in
			 separate medical files and be treated as a confidential medical record of the
			 employee or member.
				(b)Limitation on DisclosureAn employer, employment agency, labor
			 organization, or joint labor-management committee shall not disclose genetic
			 information concerning an employee or member (or information about a request
			 for or receipt of genetic services by such employee or member or family member
			 of such employee or member) except—
					(1)to the employee (or family member if the
			 family member is receiving the genetic services) or member of a labor
			 organization at the request of the employee or member of such
			 organization;
					(2)to an occupational or other health
			 researcher if the research is conducted in compliance with the regulations and
			 protections provided for under part 46 of title 45, Code of Federal
			 Regulations;
					(3)in response to an order of a court, except
			 that—
						(A)the employer, employment agency, labor
			 organization, or joint labor-management committee may disclose only the genetic
			 information expressly authorized by such order; and
						(B)if the court order was secured without the
			 knowledge of the employee or member to whom the information refers, the
			 employer, employment agency, labor organization, or joint labor-management
			 committee shall provide the employee or member with adequate notice to
			 challenge the court order;
						(4)to government officials who are
			 investigating compliance with this title if the information is relevant to the
			 investigation; or
					(5)to the extent that such disclosure is made
			 in connection with the employee’s compliance with the certification provisions
			 of section 103 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2613) or
			 such requirements under State family and medical leave laws.
					207.Remedies and enforcement
				(a)Employees Covered by Title
			 VII of the Civil Rights Act of 1964
					(1)In generalThe powers, remedies, and procedures
			 provided in sections 705, 706, 707, 709, 710, and 711 of the
			 Civil Rights Act of 1964 (42 U.S.C.
			 2000e–4 et seq.) to the Commission, the Attorney General, or any person,
			 alleging a violation of title VII of that Act (42 U.S.C. 2000e et seq.) shall
			 be the powers, remedies, and procedures this title provides to the Commission,
			 the Attorney General, or any person, respectively, alleging an unlawful
			 employment practice in violation of this title against an employee described in
			 section 201(2)(A)(i), except as provided in paragraphs (2) and (3).
					(2)Costs
			 and feesThe powers,
			 remedies, and procedures provided in subsections (b) and (c) of section 722 of
			 the Revised Statutes (42 U.S.C. 1988), shall be powers, remedies, and
			 procedures this title provides to the Commission, the Attorney General, or any
			 person, alleging such a practice.
					(3)DamagesThe powers, remedies, and procedures
			 provided in section 1977A of the Revised Statutes (42 U.S.C. 1981a), including
			 the limitations contained in subsection (b)(3) of such section 1977A, shall be
			 powers, remedies, and procedures this title provides to the Commission, the
			 Attorney General, or any person, alleging such a practice (not an employment
			 practice specifically excluded from coverage under section 1977A(a)(1) of the
			 Revised Statutes).
					(b)Employees Covered by Government Employee
			 Rights Act of 1991
					(1)In generalThe powers, remedies, and procedures
			 provided in sections 302 and 304 of the Government Employee Rights Act of 1991
			 (42 U.S.C. 2000e–16b, 2000e–16c) to the Commission, or any person, alleging a
			 violation of section 302(a)(1) of that Act (42 U.S.C. 2000e–16b(a)(1)) shall be
			 the powers, remedies, and procedures this title provides to the Commission, or
			 any person, respectively, alleging an unlawful employment practice in violation
			 of this title against an employee described in section 201(2)(A)(ii), except as
			 provided in paragraphs (2) and (3).
					(2)Costs
			 and feesThe powers,
			 remedies, and procedures provided in subsections (b) and (c) of section 722 of
			 the Revised Statutes (42 U.S.C. 1988), shall be powers, remedies, and
			 procedures this title provides to the Commission, or any person, alleging such
			 a practice.
					(3)DamagesThe powers, remedies, and procedures
			 provided in section 1977A of the Revised Statutes (42 U.S.C. 1981a), including
			 the limitations contained in subsection (b)(3) of such section 1977A, shall be
			 powers, remedies, and procedures this title provides to the Commission, or any
			 person, alleging such a practice (not an employment practice specifically
			 excluded from coverage under section 1977A(a)(1) of the Revised
			 Statutes).
					(c)Employees Covered by Congressional
			 Accountability Act of 1995
					(1)In generalThe powers, remedies, and procedures
			 provided in the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et
			 seq.) to the Board (as defined in section 101 of that Act (2 U.S.C. 1301)), or
			 any person, alleging a violation of section 201(a)(1) of that Act (42 U.S.C.
			 1311(a)(1)) shall be the powers, remedies, and procedures this title provides
			 to that Board, or any person, alleging an unlawful employment practice in
			 violation of this title against an employee described in section
			 201(2)(A)(iii), except as provided in paragraphs (2) and (3).
					(2)Costs
			 and feesThe powers,
			 remedies, and procedures provided in subsections (b) and (c) of section 722 of
			 the Revised Statutes (42 U.S.C. 1988), shall be powers, remedies, and
			 procedures this title provides to that Board, or any person, alleging such a
			 practice.
					(3)DamagesThe powers, remedies, and procedures
			 provided in section 1977A of the Revised Statutes (42 U.S.C. 1981a), including
			 the limitations contained in subsection (b)(3) of such section 1977A, shall be
			 powers, remedies, and procedures this title provides to that Board, or any
			 person, alleging such a practice (not an employment practice specifically
			 excluded from coverage under section 1977A(a)(1) of the Revised
			 Statutes).
					(4)Other applicable provisionsWith respect to a claim alleging a practice
			 described in paragraph (1), title III of the Congressional Accountability Act
			 of 1995 (2 U.S.C. 1381 et seq.) shall apply in the same manner as such title
			 applies with respect to a claim alleging a violation of section 201(a)(1) of
			 such Act (2 U.S.C. 1311(a)(1)).
					(d)Employees Covered by Chapter
			 5 of Title 3,
			 United States Code
					(1)In generalThe powers, remedies, and procedures
			 provided in chapter 5 of title 3, United States Code, to the President, the
			 Commission, the Merit Systems Protection Board, or any person, alleging a
			 violation of section 411(a)(1) of that title, shall be the powers, remedies,
			 and procedures this title provides to the President, the Commission, such
			 Board, or any person, respectively, alleging an unlawful employment practice in
			 violation of this title against an employee described in section 201(2)(A)(iv),
			 except as provided in paragraphs (2) and (3).
					(2)Costs
			 and feesThe powers,
			 remedies, and procedures provided in subsections (b) and (c) of section 722 of
			 the Revised Statutes (42 U.S.C. 1988), shall be powers, remedies, and
			 procedures this title provides to the President, the Commission, such Board, or
			 any person, alleging such a practice.
					(3)DamagesThe powers, remedies, and procedures
			 provided in section 1977A of the Revised Statutes (42 U.S.C. 1981a), including
			 the limitations contained in subsection (b)(3) of such section 1977A, shall be
			 powers, remedies, and procedures this title provides to the President, the
			 Commission, such Board, or any person, alleging such a practice (not an
			 employment practice specifically excluded from coverage under section
			 1977A(a)(1) of the Revised Statutes).
					(e)Employees Covered by Section
			 717 of the Civil Rights Act of 1964
					(1)In generalThe powers, remedies, and procedures
			 provided in section 717 of the Civil Rights Act
			 of 1964 (42 U.S.C. 2000e–16) to the Commission, the Attorney
			 General, the Librarian of Congress, or any person, alleging a violation of that
			 section shall be the powers, remedies, and procedures this title provides to
			 the Commission, the Attorney General, the Librarian of Congress, or any person,
			 respectively, alleging an unlawful employment practice in violation of this
			 title against an employee or applicant described in section 201(2)(A)(v),
			 except as provided in paragraphs (2) and (3).
					(2)Costs
			 and feesThe powers,
			 remedies, and procedures provided in subsections (b) and (c) of section 722 of
			 the Revised Statutes (42 U.S.C. 1988), shall be powers, remedies, and
			 procedures this title provides to the Commission, the Attorney General, the
			 Librarian of Congress, or any person, alleging such a practice.
					(3)DamagesThe powers, remedies, and procedures
			 provided in section 1977A of the Revised Statutes (42 U.S.C. 1981a), including
			 the limitations contained in subsection (b)(3) of such section 1977A, shall be
			 powers, remedies, and procedures this title provides to the Commission, the
			 Attorney General, the Librarian of Congress, or any person, alleging such a
			 practice (not an employment practice specifically excluded from coverage under
			 section 1977A(a)(1) of the Revised Statutes).
					(f)DefinitionIn this section, the term
			 Commission means the Equal Employment Opportunity
			 Commission.
				208.Disparate impact
				(a)General RuleNotwithstanding any other provision of this
			 Act, disparate impact, as that term is used in section 703(k) of
			 the Civil Rights Act of 1964 (42
			 U.S.C. 2000e–2(k)), on the basis of genetic information does not establish a
			 cause of action under this Act.
				(b)CommissionOn the date that is 6 years after the date
			 of enactment of this Act, there shall be established a commission, to be known
			 as the Genetic Nondiscrimination Study Commission (referred to in this section
			 as the Commission) to review the developing science of genetics
			 and to make recommendations to Congress regarding whether to provide a
			 disparate impact cause of action under this Act.
				(c)Membership
					(1)In generalThe Commission shall be composed of 8
			 members, of which—
						(A)1 member shall be appointed by the majority
			 leader of the Senate;
						(B)1 member shall be appointed by the minority
			 leader of the Senate;
						(C)1 member shall be appointed by the Chairman
			 of the Committee on Health, Education, Labor, and Pensions of the
			 Senate;
						(D)1 member shall be appointed by the ranking
			 minority member of the Committee on Health, Education, Labor, and Pensions of
			 the Senate;
						(E)1 member shall be appointed by the Speaker
			 of the House of Representatives;
						(F)1 member shall be appointed by the minority
			 leader of the House of Representatives;
						(G)1 member shall be appointed by the Chairman
			 of the Committee on Education and the Workforce of the House of
			 Representatives; and
						(H)1 member shall be appointed by the ranking
			 minority member of the Committee on Education and the Workforce of the House of
			 Representatives.
						(2)Compensation and expensesThe members of the Commission shall not
			 receive compensation for the performance of services for the Commission, but
			 shall be allowed travel expenses, including per diem in lieu of subsistence, at
			 rates authorized for employees of agencies under subchapter I of chapter 57 of
			 title 5, United States Code, while away from their homes or regular places of
			 business in the performance of services for the Commission.
					(d)Administrative Provisions
					(1)LocationThe Commission shall be located in a
			 facility maintained by the Equal Employment Opportunity Commission.
					(2)Detail of government
			 employeesAny Federal
			 Government employee may be detailed to the Commission without reimbursement,
			 and such detail shall be without interruption or loss of civil service status
			 or privilege.
					(3)Information from federal
			 agenciesThe Commission may
			 secure directly from any Federal department or agency such information as the
			 Commission considers necessary to carry out the provisions of this section.
			 Upon request of the Commission, the head of such department or agency shall
			 furnish such information to the Commission.
					(4)HearingsThe Commission may hold such hearings, sit
			 and act at such times and places, take such testimony, and receive such
			 evidence as the Commission considers advisable to carry out the objectives of
			 this section, except that, to the extent possible, the Commission shall use
			 existing data and research.
					(5)Postal servicesThe Commission may use the United States
			 mails in the same manner and under the same conditions as other departments and
			 agencies of the Federal Government.
					(e)ReportNot later than 1 year after all of the
			 members are appointed to the Commission under subsection (c)(1), the Commission
			 shall submit to Congress a report that summarizes the findings of the
			 Commission and makes such recommendations for legislation as are consistent
			 with this Act.
				(f)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to the Equal Employment Opportunity Commission
			 such sums as may be necessary to carry out this section.
				209.ConstructionNothing in this title shall be construed
			 to—
				(1)limit the rights or protections of an
			 individual under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101
			 et seq.), including coverage afforded to individuals under section 102 of such
			 Act (42 U.S.C. 12112), or under the Rehabilitation Act of 1973 (29 U.S.C. 701 et
			 seq.);
				(2)(A)limit the rights or protections of an
			 individual to bring an action under this title against an employer, employment
			 agency, labor organization, or joint labor-management committee for a violation
			 of this title; or
					(B)establish a violation under this title for
			 an employer, employment agency, labor organization, or joint labor-management
			 committee of a provision of the amendments made by title I;
					(3)limit the rights or protections of an
			 individual under any other Federal or State statute that provides equal or
			 greater protection to an individual than the rights or protections provided for
			 under this title;
				(4)apply to the Armed Forces Repository of
			 Specimen Samples for the Identification of Remains;
				(5)limit or expand the protections, rights, or
			 obligations of employees or employers under applicable workers’ compensation
			 laws;
				(6)limit the authority of a Federal department
			 or agency to conduct or sponsor occupational or other health research that is
			 conducted in compliance with the regulations contained in part 46 of title 45,
			 Code of Federal Regulations (or any corresponding or similar regulation or
			 rule); and
				(7)limit the statutory or regulatory authority
			 of the Occupational Safety and Health Administration or the Mine Safety and
			 Health Administration to promulgate or enforce workplace safety and health laws
			 and regulations.
				210.Medical information that is not genetic
			 informationAn employer,
			 employment agency, labor organization, or joint labor-management committee
			 shall not be considered to be in violation of this title based on the use,
			 acquisition, or disclosure of medical information that is not genetic
			 information about a manifested disease, disorder, or pathological condition of
			 an employee or member, including a manifested disease, disorder, or
			 pathological condition that has or may have a genetic basis.
			211.RegulationsNot later than 1 year after the date of
			 enactment of this title, the Commission shall issue final regulations in an
			 accessible format to carry out this title.
			212.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 title (except for section 208).
			213.Effective
			 dateThis title takes effect
			 on the date that is 18 months after the date of enactment of this Act.
			IIIMISCELLANEOUS PROVISION
			301.SeverabilityIf any provision of this Act, an amendment
			 made by this Act, or the application of such provision or amendment to any
			 person or circumstance is held to be unconstitutional, the remainder of this
			 Act, the amendments made by this Act, and the application of such provisions to
			 any person or circumstance shall not be affected thereby.
			
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Genetic Information Nondiscrimination Act of
			 2007.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					TITLE I—GENETIC NONDISCRIMINATION IN HEALTH
				INSURANCE
					Sec. 101. Amendments to
				Employee Retirement Income Security Act of
				1974.
					Sec. 102. Amendments to the
				Public Health Service
				Act.
					Sec. 103. Amendments to title XVIII of the
				Social Security Act relating to
				medigap.
					Sec. 104. Privacy and
				confidentiality.
					Sec. 105. Assuring coordination.
					Sec. 106. Regulations; effective
				date.
					TITLE II—PROHIBITING EMPLOYMENT DISCRIMINATION
				ON THE BASIS OF GENETIC INFORMATION
					Sec. 201. Definitions.
					Sec. 202. Employer practices.
					Sec. 203. Employment agency
				practices.
					Sec. 204. Labor organization
				practices.
					Sec. 205. Training programs.
					Sec. 206. Confidentiality of genetic
				information.
					Sec. 207. Remedies and enforcement.
					Sec. 208. Disparate impact.
					Sec. 209. Construction.
					Sec. 210. Medical information that is not
				genetic information.
					Sec. 211. Regulations.
					Sec. 212. Authorization of
				appropriations.
					Sec. 213. Effective date.
					TITLE III—MISCELLANEOUS PROVISION
					Sec. 301. Severability.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Deciphering the sequence
			 of the human genome and other advances in genetics open major new opportunities
			 for medical progress. New knowledge about the genetic basis of illness will
			 allow for earlier detection of illnesses, often before symptoms have begun.
			 Genetic testing can allow individuals to take steps to reduce the likelihood
			 that they will contract a particular disorder. New knowledge about genetics may
			 allow for the development of better therapies that are more effective against
			 disease or have fewer side effects than current treatments. These advances give
			 rise to the potential misuse of genetic information to discriminate in health
			 insurance and employment.
			(2)The early science of
			 genetics became the basis of State laws that provided for the sterilization of
			 persons having presumed genetic defects such as mental
			 retardation, mental disease, epilepsy, blindness, and hearing loss, among other
			 conditions. The first sterilization law was enacted in the State of Indiana in
			 1908. By 1981, a majority of States adopted sterilization laws to
			 correct apparent genetic traits or tendencies. Many of these
			 State laws have since been repealed, and many have been modified to include
			 essential constitutional requirements of due process and equal protection.
			 However, the current explosion in the science of genetics, and the history of
			 sterilization laws by the States based on early genetic science, compels
			 Congressional action in this area.
			(3)Although genes are
			 facially neutral markers, many genetic conditions and disorders are associated
			 with particular racial and ethnic groups and gender. Because some genetic
			 traits are most prevalent in particular groups, members of a particular group
			 may be stigmatized or discriminated against as a result of that genetic
			 information. This form of discrimination was evident in the 1970s, which saw
			 the advent of programs to screen and identify carriers of sickle cell anemia, a
			 disease which afflicts African-Americans. Once again, State legislatures began
			 to enact discriminatory laws in the area, and in the early 1970s began
			 mandating genetic screening of all African Americans for sickle cell anemia,
			 leading to discrimination and unnecessary fear. To alleviate some of this
			 stigma, Congress in 1972 passed the National Sickle Cell Anemia Control Act,
			 which withholds Federal funding from States unless sickle cell testing is
			 voluntary.
			(4)Congress has been
			 informed of examples of genetic discrimination in the workplace. These include
			 the use of pre-employment genetic screening at Lawrence Berkeley Laboratory,
			 which led to a court decision in favor of the employees in that case
			 Norman-Bloodsaw v. Lawrence Berkeley Laboratory
			 (135 F.3d 1260, 1269 (9th Cir. 1998)). Congress clearly has a compelling public
			 interest in relieving the fear of discrimination and in prohibiting its actual
			 practice in employment and health insurance.
			(5)Federal law addressing
			 genetic discrimination in health insurance and employment is incomplete in both
			 the scope and depth of its protections. Moreover, while many States have
			 enacted some type of genetic non-discrimination law, these laws vary widely
			 with respect to their approach, application, and level of protection. Congress
			 has collected substantial evidence that the American public and the medical
			 community find the existing patchwork of State and Federal laws to be confusing
			 and inadequate to protect them from discrimination. Therefore Federal
			 legislation establishing a national and uniform basic standard is necessary to
			 fully protect the public from discrimination and allay their concerns about the
			 potential for discrimination, thereby allowing individuals to take advantage of
			 genetic testing, technologies, research, and new therapies.
			IGENETIC NONDISCRIMINATION
			 IN HEALTH INSURANCE
			101.Amendments to
			 Employee Retirement Income Security Act of
			 1974
				(a)Prohibition of Health
			 Discrimination on the Basis of Genetic Information or Genetic Services
					(1)No enrollment
			 restriction for genetic servicesSection 702(a)(1)(F) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1182(a)(1)(F)) is amended by inserting before the
			 period the following: (including information about a request for or
			 receipt of genetic services by an individual or family member of such
			 individual).
					(2)No discrimination in
			 group premiums based on genetic informationSection 702(b) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1182(b)) is amended—
						(A)in paragraph (2)(A), by
			 inserting before the semicolon the following: except as provided in
			 paragraph (3); and
						(B)by adding at the end the
			 following:
							
								(3)No discrimination in
				group premiums based on genetic informationFor purposes of this
				section, a group health plan, or a health insurance issuer offering group
				health insurance coverage in connection with a group health plan, shall not
				adjust premium or contribution amounts for a group on the basis of genetic
				information concerning an individual in the group or a family member of the
				individual (including information about a request for or receipt of genetic
				services by an individual or family member of such
				individual).
								.
						(b)Limitations on Genetic
			 TestingSection 702 of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1182) is amended by adding at the end the
			 following:
					
						(c)Genetic
				Testing
							(1)Limitation on
				requesting or requiring genetic testingA group health plan, or a
				health insurance issuer offering health insurance coverage in connection with a
				group health plan, shall not request or require an individual or a family
				member of such individual to undergo a genetic test.
							(2)Rule of
				constructionNothing in this part shall be construed to—
								(A)limit the authority of a
				health care professional who is providing health care services with respect to
				an individual to request that such individual or a family member of such
				individual undergo a genetic test;
								(B)limit the authority of a
				health care professional who is employed by or affiliated with a group health
				plan or a health insurance issuer and who is providing health care services to
				an individual as part of a bona fide wellness program to notify such individual
				of the availability of a genetic test or to provide information to such
				individual regarding such genetic test; or
								(C)authorize or permit a
				health care professional to require that an individual undergo a genetic
				test.
								(d)Application to All
				PlansThe provisions of subsections (a)(1)(F), (b)(3), and (c)
				shall apply to group health plans and health insurance issuers without regard
				to section
				732(a).
						.
				(c)Remedies and
			 EnforcementSection 502 of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1132) is amended by adding at the end the
			 following:
					
						(n)Enforcement of Genetic
				Nondiscrimination Requirements
							(1)Injunctive relief for
				irreparable harmWith respect to any violation of subsection
				(a)(1)(F), (b)(3), or (c) of section 702, a participant or beneficiary may seek
				relief under subsection 502(a)(1)(B) prior to the exhaustion of available
				administrative remedies under section 503 if it is demonstrated to the court,
				by a preponderance of the evidence, that the exhaustion of such remedies would
				cause irreparable harm to the health of the participant or beneficiary. Any
				determinations that already have been made under section 503 in such case, or
				that are made in such case while an action under this paragraph is pending,
				shall be given due consideration by the court in any action under this
				subsection in such case.
							(2)Equitable relief for
				genetic nondiscrimination
								(A)Reinstatement of
				benefits where equitable relief has been awardedThe recovery of
				benefits by a participant or beneficiary under a civil action under this
				section may include an administrative penalty under subparagraph (B) and the
				retroactive reinstatement of coverage under the plan involved to the date on
				which the participant or beneficiary was denied eligibility for coverage
				if—
									(i)the civil action was
				commenced under subsection (a)(1)(B); and
									(ii)the denial of coverage
				on which such civil action was based constitutes a violation of subsection
				(a)(1)(F), (b)(3), or (c) of section 702.
									(B)Administrative
				penalty
									(i)In
				generalAn administrator who fails to comply with the
				requirements of subsection (a)(1)(F), (b)(3), or (c) of section 702 with
				respect to a participant or beneficiary may, in an action commenced under
				subsection (a)(1)(B), be personally liable in the discretion of the court, for
				a penalty in the amount not more than $100 for each day in the noncompliance
				period.
									(ii)Noncompliance
				periodFor purposes of clause (i), the term noncompliance
				period means the period—
										(I)beginning on the date
				that a failure described in clause (i) occurs; and
										(II)ending on the date that
				such failure is corrected.
										(iii)Payment to
				participant or beneficiaryA penalty collected under this
				subparagraph shall be paid to the participant or beneficiary involved.
									(3)Secretarial enforcement
				authority
								(A)General
				ruleThe Secretary has the authority to impose a penalty on any
				failure of a group health plan to meet the requirements of subsection
				(a)(1)(F), (b)(3), or (c) of section 702.
								(B)Amount
									(i)In
				generalThe amount of the penalty imposed by subparagraph (A)
				shall be $100 for each day in the noncompliance period with respect to each
				individual to whom such failure relates.
									(ii)Noncompliance
				periodFor purposes of this paragraph, the term
				noncompliance period means, with respect to any failure, the
				period—
										(I)beginning on the date
				such failure first occurs; and
										(II)ending on the date such
				failure is corrected.
										(C)Minimum penalties where
				failure discoveredNotwithstanding clauses (i) and (ii) of
				subparagraph (D):
									(i)In
				generalIn the case of 1 or more failures with respect to an
				individual—
										(I)which are not corrected
				before the date on which the plan receives a notice from the Secretary of such
				violation; and
										(II)which occurred or
				continued during the period involved;
										the
				amount of penalty imposed by subparagraph (A) by reason of such failures with
				respect to such individual shall not be less than $2,500.(ii)Higher minimum penalty
				where violations are more than de minimisTo the extent
				violations for which any person is liable under this paragraph for any year are
				more than de minimis, clause (i) shall be applied by substituting
				$15,000 for $2,500 with respect to such
				person.
									(D)Limitations
									(i)Penalty not to apply
				where failure not discovered exercising reasonable diligenceNo
				penalty shall be imposed by subparagraph (A) on any failure during any period
				for which it is established to the satisfaction of the Secretary that the
				person otherwise liable for such penalty did not know, and exercising
				reasonable diligence would not have known, that such failure existed.
									(ii)Penalty not to apply
				to failures corrected within certain periodsNo penalty shall be
				imposed by subparagraph (A) on any failure if—
										(I)such failure was due to
				reasonable cause and not to willful neglect; and
										(II)such failure is
				corrected during the 30-day period beginning on the first date the person
				otherwise liable for such penalty knew, or exercising reasonable diligence
				would have known, that such failure existed.
										(iii)Overall limitation
				for unintentional failuresIn the case of failures which are due
				to reasonable cause and not to willful neglect, the penalty imposed by
				subparagraph (A) for failures shall not exceed the amount equal to the lesser
				of—
										(I)10 percent of the
				aggregate amount paid or incurred by the employer (or predecessor employer)
				during the preceding taxable year for group health plans; or
										(II)$500,000.
										(E)Waiver by
				secretaryIn the case of a failure which is due to reasonable
				cause and not to willful neglect, the Secretary may waive part or all of the
				penalty imposed by subparagraph (A) to the extent that the payment of such
				penalty would be excessive relative to the failure
				involved.
								.
				(d)DefinitionsSection
			 733(d) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1191b(d)) is amended by adding at
			 the end the following:
					
						(5)Family
				memberThe term family member means with respect to
				an individual—
							(A)the spouse of the
				individual;
							(B)a dependent child of the
				individual, including a child who is born to or placed for adoption with the
				individual; and
							(C)all other individuals
				related by blood to the individual or the spouse or child described in
				subparagraph (A) or (B).
							(6)Genetic
				information
							(A)In
				generalExcept as provided in subparagraph (B), the term
				genetic information means information about—
								(i)an individual’s genetic
				tests;
								(ii)the genetic tests of
				family members of the individual; or
								(iii)the occurrence of a
				disease or disorder in family members of the individual.
								(B)ExclusionsThe
				term genetic information shall not include information about the
				sex or age of an individual.
							(7)Genetic test
							(A)In
				generalThe term genetic test means an analysis of
				human DNA, RNA, chromosomes, proteins, or metabolites, that detects genotypes,
				mutations, or chromosomal changes.
							(B)ExceptionsThe
				term genetic test does not mean—
								(i)an analysis of proteins
				or metabolites that does not detect genotypes, mutations, or chromosomal
				changes; or
								(ii)an analysis of proteins
				or metabolites that is directly related to a manifested disease, disorder, or
				pathological condition that could reasonably be detected by a health care
				professional with appropriate training and expertise in the field of medicine
				involved.
								(8)Genetic
				servicesThe term genetic services means—
							(A)a genetic test;
							(B)genetic counseling (such
				as obtaining, interpreting, or assessing genetic information); or
							(C)genetic
				education.
							.
				(e)Regulations and
			 Effective Date
					(1)RegulationsNot
			 later than 1 year after the date of enactment of this title, the Secretary of
			 Labor shall issue final regulations in an accessible format to carry out the
			 amendments made by this section.
					(2)Effective
			 dateThe amendments made by this section shall apply with respect
			 to group health plans for plan years beginning after the date that is 18 months
			 after the date of enactment of this title.
					102.Amendments to the
			 Public Health Service Act
				(a)Amendments Relating to
			 the Group Market
					(1)Prohibition of health
			 discrimination on the basis of genetic information or genetic services
						(A)No enrollment
			 restriction for genetic servicesSection 2702(a)(1)(F) of the
			 Public Health Service Act (42 U.S.C.
			 300gg–1(a)(1)(F)) is amended by inserting before the period the following:
			 (including information about a request for or receipt of genetic
			 services by an individual or family member of such individual).
						(B)No discrimination in
			 group premiums based on genetic informationSection 2702(b) of
			 the Public Health Service Act (42
			 U.S.C. 300gg–1(b)) is amended—
							(i)in paragraph (2)(A), by
			 inserting before the semicolon the following: , except as provided in
			 paragraph (3); and
							(ii)by adding at the end the
			 following:
								
									(3)No discrimination in
				group premiums based on genetic informationFor purposes of this
				section, a group health plan, or a health insurance issuer offering group
				health insurance coverage in connection with a group health plan, shall not
				adjust premium or contribution amounts for a group on the basis of genetic
				information concerning an individual in the group or a family member of the
				individual (including information about a request for or receipt of genetic
				services by an individual or family member of such
				individual).
									.
							(2)Limitations on genetic
			 testingSection 2702 of the Public
			 Health Service Act (42 U.S.C. 300gg–1) is amended by adding at the
			 end the following:
						
							(c)Genetic
				Testing
								(1)Limitation on
				requesting or requiring genetic testingA group health plan, or a
				health insurance issuer offering health insurance coverage in connection with a
				group health plan, shall not request or require an individual or a family
				member of such individual to undergo a genetic test.
								(2)Rule of
				constructionNothing in this part shall be construed to—
									(A)limit the authority of a
				health care professional who is providing health care services with respect to
				an individual to request that such individual or a family member of such
				individual undergo a genetic test;
									(B)limit the authority of a
				health care professional who is employed by or affiliated with a group health
				plan or a health insurance issuer and who is providing health care services to
				an individual as part of a bona fide wellness program to notify such individual
				of the availability of a genetic test or to provide information to such
				individual regarding such genetic test; or
									(C)authorize or permit a
				health care professional to require that an individual undergo a genetic
				test.
									(d)Application to All
				PlansThe provisions of subsections (a)(1)(F), (b)(3), and (c)
				shall apply to group health plans and health insurance issuers without regard
				to section
				2721(a).
							.
					(3)Remedies and
			 enforcementSection 2722(b) of the Public Health Service Act (42 U.S.C.
			 300gg–22(b)) is amended by adding at the end the following:
						
							(3)Enforcement authority
				relating to genetic discrimination
								(A)General
				ruleIn the cases described in paragraph (1), notwithstanding the
				provisions of paragraph (2)(C), the following provisions shall apply with
				respect to an action under this subsection by the Secretary with respect to any
				failure of a health insurance issuer in connection with a group health plan, to
				meet the requirements of subsection (a)(1)(F), (b)(3), or (c) of section
				2702.
								(B)Amount
									(i)In
				generalThe amount of the penalty imposed under this paragraph
				shall be $100 for each day in the noncompliance period with respect to each
				individual to whom such failure relates.
									(ii)Noncompliance
				periodFor purposes of this paragraph, the term
				noncompliance period means, with respect to any failure, the
				period—
										(I)beginning on the date
				such failure first occurs; and
										(II)ending on the date such
				failure is corrected.
										(C)Minimum penalties where
				failure discoveredNotwithstanding clauses (i) and (ii) of
				subparagraph (D):
									(i)In
				generalIn the case of 1 or more failures with respect to an
				individual—
										(I)which are not corrected
				before the date on which the plan receives a notice from the Secretary of such
				violation; and
										(II)which occurred or
				continued during the period involved;
										the
				amount of penalty imposed by subparagraph (A) by reason of such failures with
				respect to such individual shall not be less than $2,500.(ii)Higher minimum penalty
				where violations are more than de minimisTo the extent
				violations for which any person is liable under this paragraph for any year are
				more than de minimis, clause (i) shall be applied by substituting
				$15,000 for $2,500 with respect to such
				person.
									(D)Limitations
									(i)Penalty not to apply
				where failure not discovered exercising reasonable diligenceNo
				penalty shall be imposed by subparagraph (A) on any failure during any period
				for which it is established to the satisfaction of the Secretary that the
				person otherwise liable for such penalty did not know, and exercising
				reasonable diligence would not have known, that such failure existed.
									(ii)Penalty not to apply
				to failures corrected within certain periodsNo penalty shall be
				imposed by subparagraph (A) on any failure if—
										(I)such failure was due to
				reasonable cause and not to willful neglect; and
										(II)such failure is
				corrected during the 30-day period beginning on the first date the person
				otherwise liable for such penalty knew, or exercising reasonable diligence
				would have known, that such failure existed.
										(iii)Overall limitation
				for unintentional failuresIn the case of failures which are due
				to reasonable cause and not to willful neglect, the penalty imposed by
				subparagraph (A) for failures shall not exceed the amount equal to the lesser
				of—
										(I)10 percent of the
				aggregate amount paid or incurred by the employer (or predecessor employer)
				during the preceding taxable year for group health plans; or
										(II)$500,000.
										(E)Waiver by
				secretaryIn the case of a failure which is due to reasonable
				cause and not to willful neglect, the Secretary may waive part or all of the
				penalty imposed by subparagraph (A) to the extent that the payment of such
				penalty would be excessive relative to the failure
				involved.
								.
					(4)DefinitionsSection
			 2791(d) of the Public Health Service
			 Act (42 U.S.C. 300gg–91(d)) is amended by adding at the end the
			 following:
						
							(15)Family
				memberThe term family member means with respect to
				an individual—
								(A)the spouse of the
				individual;
								(B)a dependent child of the
				individual, including a child who is born to or placed for adoption with the
				individual; and
								(C)all other individuals
				related by blood to the individual or the spouse or child described in
				subparagraph (A) or (B).
								(16)Genetic
				information
								(A)In
				generalExcept as provided in subparagraph (B), the term
				genetic information means information about—
									(i)an individual’s genetic
				tests;
									(ii)the genetic tests of
				family members of the individual; or
									(iii)the occurrence of a
				disease or disorder in family members of the individual.
									(B)ExclusionsThe
				term genetic information shall not include information about the
				sex or age of an individual.
								(17)Genetic test
								(A)In
				generalThe term genetic test means an analysis of
				human DNA, RNA, chromosomes, proteins, or metabolites, that detects genotypes,
				mutations, or chromosomal changes.
								(B)ExceptionsThe
				term genetic test does not mean—
									(i)an analysis of proteins
				or metabolites that does not detect genotypes, mutations, or chromosomal
				changes; or
									(ii)an analysis of proteins
				or metabolites that is directly related to a manifested disease, disorder, or
				pathological condition that could reasonably be detected by a health care
				professional with appropriate training and expertise in the field of medicine
				involved.
									(18)Genetic
				servicesThe term genetic services means—
								(A)a genetic test;
								(B)genetic counseling (such
				as obtaining, interpreting, or assessing genetic information); or
								(C)genetic
				education.
								.
					(b)Amendment Relating to
			 the Individual Market
					(1)In
			 generalThe first subpart 3 of part B of title XXVII of the
			 Public Health Service Act (42 U.S.C.
			 300gg–51 et seq.) (relating to other requirements) is amended—
						(A)by redesignating such
			 subpart as subpart 2; and
						(B)by adding at the end the
			 following:
							
								2753.Prohibition of health
				discrimination on the basis of genetic information
									(a)Prohibition on Genetic
				Information as a Condition of EligibilityA health insurance
				issuer offering health insurance coverage in the individual market may not
				establish rules for the eligibility (including continued eligibility) of any
				individual to enroll in individual health insurance coverage based on genetic
				information (including information about a request for or receipt of genetic
				services by an individual or family member of such individual).
									(b)Prohibition on Genetic
				Information in Setting Premium RatesA health insurance issuer
				offering health insurance coverage in the individual market shall not adjust
				premium or contribution amounts for an individual on the basis of genetic
				information concerning the individual or a family member of the individual
				(including information about a request for or receipt of genetic services by an
				individual or family member of such individual).
									(c)Genetic
				Testing
										(1)Limitation on
				requesting or requiring genetic testingA health insurance issuer
				offering health insurance coverage in the individual market shall not request
				or require an individual or a family member of such individual to undergo a
				genetic test.
										(2)Rule of
				constructionNothing in this part shall be construed to—
											(A)limit the authority of a
				health care professional who is providing health care services with respect to
				an individual to request that such individual or a family member of such
				individual undergo a genetic test;
											(B)limit the authority of a
				health care professional who is employed by or affiliated with a health
				insurance issuer and who is providing health care services to an individual as
				part of a bona fide wellness program to notify such individual of the
				availability of a genetic test or to provide information to such individual
				regarding such genetic test; or
											(C)authorize or permit a
				health care professional to require that an individual undergo a genetic
				test.
											.
						(2)Remedies and
			 enforcementSection 2761(b) of the Public Health Service Act (42 U.S.C.
			 300gg–61(b)) is amended to read as follows:
						
							(b)Secretarial Enforcement
				AuthorityThe Secretary shall have the same authority in relation
				to enforcement of the provisions of this part with respect to issuers of health
				insurance coverage in the individual market in a State as the Secretary has
				under section 2722(b)(2), and section 2722(b)(3) with respect to violations of
				genetic nondiscrimination provisions, in relation to the enforcement of the
				provisions of part A with respect to issuers of health insurance coverage in
				the small group market in the
				State.
							.
					(c)Elimination of Option
			 of Non-Federal Governmental Plans To Be Excepted From Requirements Concerning
			 Genetic InformationSection 2721(b)(2) of the
			 Public Health Service Act (42 U.S.C.
			 300gg–21(b)(2)) is amended—
					(1)in subparagraph (A), by
			 striking If the plan sponsor and inserting Except as
			 provided in subparagraph (D), if the plan sponsor; and
					(2)by adding at the end the
			 following:
						
							(D)Election not applicable
				to requirements concerning genetic informationThe election
				described in subparagraph (A) shall not be available with respect to the
				provisions of subsections (a)(1)(F) and (c) of section 2702 and the provisions
				of section 2702(b) to the extent that such provisions apply to genetic
				information (or information about a request for or the receipt of genetic
				services by an individual or a family member of such
				individual).
							.
					(d)Regulations and
			 Effective Date
					(1)RegulationsNot
			 later than 1 year after the date of enactment of this title, the Secretary of
			 Labor and the Secretary of Health and Human Services (as the case may be) shall
			 issue final regulations in an accessible format to carry out the amendments
			 made by this section.
					(2)Effective
			 dateThe amendments made by this section shall apply—
						(A)with respect to group
			 health plans, and health insurance coverage offered in connection with group
			 health plans, for plan years beginning after the date that is 18 months after
			 the date of enactment of this title; and
						(B)with respect to health
			 insurance coverage offered, sold, issued, renewed, in effect, or operated in
			 the individual market after the date that is 18 months after the date of
			 enactment of this title.
						103.Amendments to title
			 XVIII of the Social Security Act
			 relating to medigap
				(a)Nondiscrimination
					(1)In
			 generalSection 1882(s)(2) of the Social Security Act (42 U.S.C. 1395ss(s)(2)) is
			 amended by adding at the end the following:
						
							(E)(i)An issuer of a medicare
				supplemental policy shall not deny or condition the issuance or effectiveness
				of the policy, and shall not discriminate in the pricing of the policy
				(including the adjustment of premium rates) of an eligible individual on the
				basis of genetic information concerning the individual (or information about a
				request for, or the receipt of, genetic services by such individual or family
				member of such individual).
								(ii)For purposes of clause
				(i), the terms family member, genetic services, and
				genetic information shall have the meanings given such terms in
				subsection
				(x).
								.
					(2)Effective
			 dateThe amendment made by paragraph (1) shall apply with respect
			 to a policy for policy years beginning after the date that is 18 months after
			 the date of enactment of this Act.
					(b)Limitations on Genetic
			 Testing
					(1)In
			 generalSection 1882 of the Social
			 Security Act (42 U.S.C. 1395ss) is amended by adding at the end the
			 following:
						
							(x)Limitations on Genetic
				Testing
								(1)Genetic
				testing
									(A)Limitation on
				requesting or requiring genetic testingAn issuer of a medicare
				supplemental policy shall not request or require an individual or a family
				member of such individual to undergo a genetic test.
									(B)Rule of
				constructionNothing in this title shall be construed to—
										(i)limit the authority of a
				health care professional who is providing health care services with respect to
				an individual to request that such individual or a family member of such
				individual undergo a genetic test;
										(ii)limit the authority of a
				health care professional who is employed by or affiliated with an issuer of a
				medicare supplemental policy and who is providing health care services to an
				individual as part of a bona fide wellness program to notify such individual of
				the availability of a genetic test or to provide information to such individual
				regarding such genetic test; or
										(iii)authorize or permit a
				health care professional to require that an individual undergo a genetic
				test.
										(2)DefinitionsIn
				this subsection:
									(A)Family
				memberThe term family member means with respect to
				an individual—
										(i)the spouse of the
				individual;
										(ii)a dependent child of the
				individual, including a child who is born to or placed for adoption with the
				individual; or
										(iii)any other individuals
				related by blood to the individual or to the spouse or child described in
				clause (i) or (ii).
										(B)Genetic
				information
										(i)In
				generalExcept as provided in clause (ii), the term genetic
				information means information about—
											(I)an individual’s genetic
				tests;
											(II)the genetic tests of
				family members of the individual; or
											(III)the occurrence of a
				disease or disorder in family members of the individual.
											(ii)ExclusionsThe
				term genetic information shall not include information about the
				sex or age of an individual.
										(C)Genetic test
										(i)In
				generalThe term genetic test means an analysis of
				human DNA, RNA, chromosomes, proteins, or metabolites, that detects genotypes,
				mutations, or chromosomal changes.
										(ii)ExceptionsThe
				term genetic test does not mean—
											(I)an analysis of proteins
				or metabolites that does not detect genotypes, mutations, or chromosomal
				changes; or
											(II)an analysis of proteins
				or metabolites that is directly related to a manifested disease, disorder, or
				pathological condition that could reasonably be detected by a health care
				professional with appropriate training and expertise in the field of medicine
				involved.
											(D)Genetic
				servicesThe term genetic services means—
										(i)a genetic test;
										(ii)genetic counseling (such
				as obtaining, interpreting, or assessing genetic information); or
										(iii)genetic
				education.
										(E)Issuer of a medicare
				supplemental policyThe term issuer of a medicare
				supplemental policy includes a third-party administrator or other person
				acting for or on behalf of such
				issuer.
									.
					(2)Conforming
			 amendmentSection 1882(o) of the Social Security Act (42 U.S.C. 1395ss(o)) is
			 amended by adding at the end the following:
						
							(4)The issuer of the
				medicare supplemental policy complies with subsection (s)(2)(E) and subsection
				(x).
							.
					(3)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to an issuer of a medicare supplemental policy for policy years
			 beginning on or after the date that is 18 months after the date of enactment of
			 this Act.
					(c)Transition
			 Provisions
					(1)In
			 generalIf the Secretary of Health and Human Services identifies
			 a State as requiring a change to its statutes or regulations to conform its
			 regulatory program to the changes made by this section, the State regulatory
			 program shall not be considered to be out of compliance with the requirements
			 of section 1882 of the Social Security
			 Act due solely to failure to make such change until the date
			 specified in paragraph (4).
					(2)NAIC
			 standardsIf, not later than June 30, 2008, the National
			 Association of Insurance Commissioners (in this subsection referred to as the
			 NAIC) modifies its NAIC Model Regulation relating to section
			 1882 of the Social Security Act
			 (referred to in such section as the 1991 NAIC Model Regulation, as subsequently
			 modified) to conform to the amendments made by this section, such revised
			 regulation incorporating the modifications shall be considered to be the
			 applicable NAIC model regulation (including the revised NAIC model regulation
			 and the 1991 NAIC Model Regulation) for the purposes of such section.
					(3)Secretary
			 standardsIf the NAIC does not make the modifications described
			 in paragraph (2) within the period specified in such paragraph, the Secretary
			 of Health and Human Services shall, not later than October 1, 2008, make the
			 modifications described in such paragraph and such revised regulation
			 incorporating the modifications shall be considered to be the appropriate
			 regulation for the purposes of such section.
					(4)Date specified
						(A)In
			 generalSubject to subparagraph (B), the date specified in this
			 paragraph for a State is the earlier of—
							(i)the date the State
			 changes its statutes or regulations to conform its regulatory program to the
			 changes made by this section, or
							(ii)October 1, 2008.
							(B)Additional legislative
			 action requiredIn the case of a State which the Secretary
			 identifies as—
							(i)requiring State
			 legislation (other than legislation appropriating funds) to conform its
			 regulatory program to the changes made in this section, but
							(ii)having a legislature
			 which is not scheduled to meet in 2008 in a legislative session in which such
			 legislation may be considered, the date specified in this paragraph is the
			 first day of the first calendar quarter beginning after the close of the first
			 legislative session of the State legislature that begins on or after July 1,
			 2008. For purposes of the previous sentence, in the case of a State that has a
			 2-year legislative session, each year of such session shall be deemed to be a
			 separate regular session of the State legislature.
							104.Privacy and
			 confidentiality
				(a)ApplicabilityExcept
			 as provided in subsection (d), the provisions of this section shall apply to
			 group health plans, health insurance issuers (including issuers in connection
			 with group health plans or individual health coverage), and issuers of medicare
			 supplemental policies, without regard to—
					(1)section 732(a) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1191a(a));
					(2)section 2721(a) of the
			 Public Health Service Act (42 U.S.C.
			 300gg–21(a)); and
					(3)section 9831(a)(2) of the
			 Internal Revenue Code of 1986.
					(b)Compliance With Certain
			 Confidentiality Standards With Respect to Genetic Information
					(1)In
			 generalThe regulations promulgated by the Secretary of Health
			 and Human Services under part C of title XI of the
			 Social Security Act (42 U.S.C. 1320d
			 et seq.) and section 264 of the Health
			 Insurance Portability and Accountability Act of 1996 (42 U.S.C.
			 1320d–2 note) shall apply to the use or disclosure of genetic
			 information.
					(2)Prohibition on
			 underwriting and premium ratingNotwithstanding paragraph (1), a
			 group health plan, a health insurance issuer, or issuer of a medicare
			 supplemental policy shall not use or disclose genetic information (including
			 information about a request for or a receipt of genetic services by an
			 individual or family member of such individual) for purposes of underwriting,
			 determinations of eligibility to enroll, premium rating, or the creation,
			 renewal or replacement of a plan, contract or coverage for health insurance or
			 health benefits.
					(c)Prohibition on
			 Collection of Genetic Information
					(1)In
			 generalA group health plan, health insurance issuer, or issuer
			 of a medicare supplemental policy shall not request, require, or purchase
			 genetic information (including information about a request for or a receipt of
			 genetic services by an individual or family member of such individual) for
			 purposes of underwriting, determinations of eligibility to enroll, premium
			 rating, or the creation, renewal or replacement of a plan, contract or coverage
			 for health insurance or health benefits.
					(2)Limitation relating to
			 the collection of genetic information prior to enrollmentA group
			 health plan, health insurance issuer, or issuer of a medicare supplemental
			 policy shall not request, require, or purchase genetic information (including
			 information about a request for or a receipt of genetic services by an
			 individual or family member of such individual) concerning a participant,
			 beneficiary, or enrollee prior to the enrollment, and in connection with such
			 enrollment, of such individual under the plan, coverage, or policy.
					(3)Incidental
			 collectionWhere a group health plan, health insurance issuer, or
			 issuer of a medicare supplemental policy obtains genetic information incidental
			 to the requesting, requiring, or purchasing of other information concerning a
			 participant, beneficiary, or enrollee, such request, requirement, or purchase
			 shall not be considered a violation of this subsection if—
						(A)such request,
			 requirement, or purchase is not in violation of paragraph (1); and
						(B)any genetic information
			 (including information about a request for or receipt of genetic services)
			 requested, required, or purchased is not used or disclosed in violation of
			 subsection (b).
						(d)Application of
			 Confidentiality StandardsThe provisions of subsections (b) and
			 (c) shall not apply—
					(1)to group health plans,
			 health insurance issuers, or issuers of medicare supplemental policies that are
			 not otherwise covered under the regulations promulgated by the Secretary of
			 Health and Human Services under part C of title XI of the
			 Social Security Act (42 U.S.C. 1320d
			 et seq.) and section 264 of the Health
			 Insurance Portability and Accountability Act of 1996 (42 U.S.C.
			 1320d–2 note); and
					(2)to genetic information
			 that is not considered to be individually-identifiable health information under
			 the regulations promulgated by the Secretary of Health and Human Services under
			 part C of title XI of the Social Security
			 Act (42 U.S.C. 1320d et seq.) and section 264 of the
			 Health Insurance Portability and Accountability
			 Act of 1996 (42 U.S.C. 1320d–2 note).
					(e)EnforcementA
			 group health plan, health insurance issuer, or issuer of a medicare
			 supplemental policy that violates a provision of this section shall be subject
			 to the penalties described in sections 1176 and 1177 of the
			 Social Security Act (42 U.S.C. 1320d–5
			 and 1320d–6) in the same manner and to the same extent that such penalties
			 apply to violations of part C of title XI of such Act.
				(f)Preemption
					(1)In
			 generalA provision or requirement under this section or a
			 regulation promulgated under this section shall supersede any contrary
			 provision of State law unless such provision of State law imposes requirements,
			 standards, or implementation specifications that are more stringent than the
			 requirements, standards, or implementation specifications imposed under this
			 section or such regulations. No penalty, remedy, or cause of action to enforce
			 such a State law that is more stringent shall be preempted by this
			 section.
					(2)Rule of
			 constructionNothing in paragraph (1) shall be construed to
			 establish a penalty, remedy, or cause of action under State law if such
			 penalty, remedy, or cause of action is not otherwise available under such State
			 law.
					(g)Coordination With
			 Privacy RegulationsThe Secretary shall implement and administer
			 this section in a manner that is consistent with the implementation and
			 administration by the Secretary of the regulations promulgated by the Secretary
			 of Health and Human Services under part C of title XI of the
			 Social Security Act (42 U.S.C. 1320d
			 et seq.) and section 264 of the Health
			 Insurance Portability and Accountability Act of 1996 (42 U.S.C.
			 1320d–2 note).
				(h)DefinitionsIn
			 this section:
					(1)Genetic information;
			 genetic servicesThe terms family member,
			 genetic information, genetic services, and
			 genetic test have the meanings given such terms in section 2791 of
			 the Public Health Service Act (42
			 U.S.C. 300gg–91), as amended by this Act.
					(2)Group health plan;
			 health insurance issuerThe terms group health plan
			 and health insurance issuer include only those plans and issuers
			 that are covered under the regulations described in subsection (d)(1).
					(3)Issuer of a medicare
			 supplemental policyThe term issuer of a medicare
			 supplemental policy means an issuer described in section 1882 of the
			 Social Security Act (42 U.S.C.
			 1395ss).
					(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					105.Assuring
			 coordination
				(a)In
			 GeneralExcept as provided in subsection (b), the Secretary of
			 the Treasury, the Secretary of Health and Human Services, and the Secretary of
			 Labor shall ensure, through the execution of an interagency memorandum of
			 understanding among such Secretaries, that—
					(1)regulations, rulings, and
			 interpretations issued by such Secretaries relating to the same matter over
			 which two or more such Secretaries have responsibility under this title (and
			 the amendments made by this title) are administered so as to have the same
			 effect at all times; and
					(2)coordination of policies
			 relating to enforcing the same requirements through such Secretaries in order
			 to have a coordinated enforcement strategy that avoids duplication of
			 enforcement efforts and assigns priorities in enforcement.
					(b)Authority of the
			 SecretaryThe Secretary of Health and Human Services has the sole
			 authority to promulgate regulations to implement section 104.
				106.Regulations; effective
			 date
				(a)RegulationsNot
			 later than 1 year after the date of enactment of this title, the Secretary of
			 Labor, the Secretary of Health and Human Services, and the Secretary of the
			 Treasury shall issue final regulations in an accessible format to carry out
			 this title.
				(b)Effective
			 DateExcept as provided in section 103, the amendments made by
			 this title shall take effect on the date that is 18 months after the date of
			 enactment of this Act.
				IIPROHIBITING EMPLOYMENT
			 DISCRIMINATION ON THE BASIS OF GENETIC INFORMATION
			201.DefinitionsIn this title:
				(1)CommissionThe
			 term Commission means the Equal Employment Opportunity Commission
			 as created by section 705 of the Civil Rights
			 Act of 1964 (42 U.S.C. 2000e–4).
				(2)Employee; employer;
			 employment agency; labor organization; member
					(A)In
			 generalThe term employee means—
						(i)an employee (including an
			 applicant), as defined in section 701(f) of the Civil Rights Act of 1964 (42 U.S.C.
			 2000e(f));
						(ii)a State employee
			 (including an applicant) described in section 304(a) of the Government Employee
			 Rights Act of 1991 (42 U.S.C. 2000e–16c(a));
						(iii)a covered employee
			 (including an applicant), as defined in section 101 of the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1301);
						(iv)a covered employee
			 (including an applicant), as defined in section 411(c) of title 3, United
			 States Code; or
						(v)an employee or applicant
			 to which section 717(a) of the Civil Rights Act
			 of 1964 (42 U.S.C. 2000e–16(a)) applies.
						(B)EmployerThe
			 term employer means—
						(i)an employer (as defined
			 in section 701(b) of the Civil Rights Act of
			 1964 (42 U.S.C. 2000e(b));
						(ii)an entity employing a
			 State employee described in section 304(a) of the Government Employee Rights
			 Act of 1991;
						(iii)an employing office, as
			 defined in section 101 of the Congressional Accountability Act of 1995;
						(iv)an employing office, as
			 defined in section 411(c) of title 3, United States Code; or
						(v)an entity to which
			 section 717(a) of the Civil Rights Act of
			 1964 applies.
						(C)Employment agency;
			 labor organizationThe terms employment agency and
			 labor organization have the meanings given the terms in section
			 701 of the Civil Rights Act of 1964
			 (42 U.S.C. 2000e).
					(D)MemberThe
			 term member, with respect to a labor organization, includes an
			 applicant for membership in a labor organization.
					(3)Family
			 memberThe term family member means with respect to
			 an individual—
					(A)the spouse of the
			 individual;
					(B)a dependent child of the
			 individual, including a child who is born to or placed for adoption with the
			 individual; and
					(C)all other individuals
			 related by blood to the individual or the spouse or child described in
			 subparagraph (A) or (B).
					(4)Genetic
			 information
					(A)In
			 generalExcept as provided in subparagraph (B), the term
			 genetic information means information about—
						(i)an individual’s genetic
			 tests;
						(ii)the genetic tests of
			 family members of the individual; or
						(iii)the occurrence of a
			 disease or disorder in family members of the individual.
						(B)ExceptionsThe
			 term genetic information shall not include information about the
			 sex or age of an individual.
					(5)Genetic
			 monitoringThe term genetic monitoring means the
			 periodic examination of employees to evaluate acquired modifications to their
			 genetic material, such as chromosomal damage or evidence of increased
			 occurrence of mutations, that may have developed in the course of employment
			 due to exposure to toxic substances in the workplace, in order to identify,
			 evaluate, and respond to the effects of or control adverse environmental
			 exposures in the workplace.
				(6)Genetic
			 servicesThe term genetic services means—
					(A)a genetic test;
					(B)genetic counseling (such
			 as obtaining, interpreting or assessing genetic information); or
					(C)genetic education.
					(7)Genetic test
					(A)In
			 generalThe term genetic test means the analysis of
			 human DNA, RNA, chromosomes, proteins, or metabolites, that detects genotypes,
			 mutations, or chromosomal changes.
					(B)ExceptionThe
			 term genetic test does not mean an analysis of proteins or
			 metabolites that does not detect genotypes, mutations, or chromosomal
			 changes.
					202.Employer
			 practices
				(a)Use of Genetic
			 InformationIt shall be an unlawful employment practice for an
			 employer—
					(1)to fail or refuse to hire
			 or to discharge any employee, or otherwise to discriminate against any employee
			 with respect to the compensation, terms, conditions, or privileges of
			 employment of the employee, because of genetic information with respect to the
			 employee (or information about a request for or the receipt of genetic services
			 by such employee or family member of such employee); or
					(2)to limit, segregate, or
			 classify the employees of the employer in any way that would deprive or tend to
			 deprive any employee of employment opportunities or otherwise adversely affect
			 the status of the employee as an employee, because of genetic information with
			 respect to the employee (or information about a request for or the receipt of
			 genetic services by such employee or family member of such employee).
					(b)Acquisition of Genetic
			 InformationIt shall be an unlawful employment practice for an
			 employer to request, require, or purchase genetic information with respect to
			 an employee or a family member of the employee (or information about a request
			 for the receipt of genetic services by such employee or a family member of such
			 employee) except—
					(1)where an employer
			 inadvertently requests or requires family medical history of the employee or
			 family member of the employee;
					(2)where—
						(A)health or genetic
			 services are offered by the employer, including such services offered as part
			 of a bona fide wellness program;
						(B)the employee provides
			 prior, knowing, voluntary, and written authorization;
						(C)only the employee (or
			 family member if the family member is receiving genetic services) and the
			 licensed health care professional or board certified genetic counselor involved
			 in providing such services receive individually identifiable information
			 concerning the results of such services; and
						(D)any individually
			 identifiable genetic information provided under subparagraph (C) in connection
			 with the services provided under subparagraph (A) is only available for
			 purposes of such services and shall not be disclosed to the employer except in
			 aggregate terms that do not disclose the identity of specific employees;
						(3)where an employer
			 requests or requires family medical history from the employee to comply with
			 the certification provisions of section 103 of the Family and Medical Leave Act
			 of 1993 (29 U.S.C. 2613) or such requirements under State family and medical
			 leave laws;
					(4)where an employer
			 purchases documents that are commercially and publicly available (including
			 newspapers, magazines, periodicals, and books, but not including medical
			 databases or court records) that include family medical history; or
					(5)where the information
			 involved is to be used for genetic monitoring of the biological effects of
			 toxic substances in the workplace, but only if—
						(A)the employer provides
			 written notice of the genetic monitoring to the employee;
						(B)(i)the employee provides
			 prior, knowing, voluntary, and written authorization; or
							(ii)the genetic monitoring
			 is required by Federal or State law;
							(C)the employee is informed
			 of individual monitoring results;
						(D)the monitoring is in
			 compliance with—
							(i)any Federal genetic
			 monitoring regulations, including any such regulations that may be promulgated
			 by the Secretary of Labor pursuant to the Occupational Safety and Health Act of
			 1970 (29 U.S.C. 651 et seq.), the Federal Mine Safety and Health Act of 1977
			 (30 U.S.C. 801 et seq.), or the Atomic Energy
			 Act of 1954 (42 U.S.C. 2011 et seq.); or
							(ii)State genetic monitoring
			 regulations, in the case of a State that is implementing genetic monitoring
			 regulations under the authority of the Occupational Safety and Health Act of
			 1970 (29 U.S.C. 651 et seq.); and
							(E)the employer, excluding
			 any licensed health care professional or board certified genetic counselor that
			 is involved in the genetic monitoring program, receives the results of the
			 monitoring only in aggregate terms that do not disclose the identity of
			 specific employees;
						(c)Preservation of
			 ProtectionsIn the case of information to which any of paragraphs
			 (1) through (5) of subsection (b) applies, such information may not be used in
			 violation of paragraph (1) or (2) of subsection (a) or treated or disclosed in
			 a manner that violates section 206.
				203.Employment agency
			 practices
				(a)Use of Genetic
			 InformationIt shall be an unlawful employment practice for an
			 employment agency—
					(1)to fail or refuse to
			 refer for employment, or otherwise to discriminate against, any individual
			 because of genetic information with respect to the individual (or information
			 about a request for or the receipt of genetic services by such individual or
			 family member of such individual);
					(2)to limit, segregate, or
			 classify individuals or fail or refuse to refer for employment any individual
			 in any way that would deprive or tend to deprive any individual of employment
			 opportunities, or otherwise adversely affect the status of the individual as an
			 employee, because of genetic information with respect to the individual (or
			 information about a request for or the receipt of genetic services by such
			 individual or family member of such individual); or
					(3)to cause or attempt to
			 cause an employer to discriminate against an individual in violation of this
			 title.
					(b)Acquisition of Genetic
			 InformationIt shall be an unlawful employment practice for an
			 employment agency to request, require, or purchase genetic information with
			 respect to an individual or a family member of the individual (or information
			 about a request for the receipt of genetic services by such individual or a
			 family member of such individual) except—
					(1)where an employment
			 agency inadvertently requests or requires family medical history of the
			 individual or family member of the individual;
					(2)where—
						(A)health or genetic
			 services are offered by the employment agency, including such services offered
			 as part of a bona fide wellness program;
						(B)the individual provides
			 prior, knowing, voluntary, and written authorization;
						(C)only the individual (or
			 family member if the family member is receiving genetic services) and the
			 licensed health care professional or board certified genetic counselor involved
			 in providing such services receive individually identifiable information
			 concerning the results of such services; and
						(D)any individually
			 identifiable genetic information provided under subparagraph (C) in connection
			 with the services provided under subparagraph (A) is only available for
			 purposes of such services and shall not be disclosed to the employment agency
			 except in aggregate terms that do not disclose the identity of specific
			 individuals;
						(3)where an employment
			 agency requests or requires family medical history from the individual to
			 comply with the certification provisions of section 103 of the Family and
			 Medical Leave Act of 1993 (29 U.S.C. 2613) or such requirements under State
			 family and medical leave laws;
					(4)where an employment
			 agency purchases documents that are commercially and publicly available
			 (including newspapers, magazines, periodicals, and books, but not including
			 medical databases or court records) that include family medical history;
			 or
					(5)where the information
			 involved is to be used for genetic monitoring of the biological effects of
			 toxic substances in the workplace, but only if—
						(A)the employment agency
			 provides written notice of the genetic monitoring to the individual;
						(B)(i)the individual provides
			 prior, knowing, voluntary, and written authorization; or
							(ii)the genetic monitoring
			 is required by Federal or State law;
							(C)the individual is
			 informed of individual monitoring results;
						(D)the monitoring is in
			 compliance with—
							(i)any Federal genetic
			 monitoring regulations, including any such regulations that may be promulgated
			 by the Secretary of Labor pursuant to the Occupational Safety and Health Act of
			 1970 (29 U.S.C. 651 et seq.), the Federal Mine Safety and Health Act of 1977
			 (30 U.S.C. 801 et seq.), or the Atomic Energy
			 Act of 1954 (42 U.S.C. 2011 et seq.); or
							(ii)State genetic monitoring
			 regulations, in the case of a State that is implementing genetic monitoring
			 regulations under the authority of the Occupational Safety and Health Act of
			 1970 (29 U.S.C. 651 et seq.); and
							(E)the employment agency,
			 excluding any licensed health care professional or board certified genetic
			 counselor that is involved in the genetic monitoring program, receives the
			 results of the monitoring only in aggregate terms that do not disclose the
			 identity of specific individuals;
						(c)Preservation of
			 ProtectionsIn the case of information to which any of paragraphs
			 (1) through (5) of subsection (b) applies, such information may not be used in
			 violation of paragraph (1) or (2) of subsection (a) or treated or disclosed in
			 a manner that violates section 206.
				204.Labor organization
			 practices
				(a)Use of Genetic
			 InformationIt shall be an unlawful employment practice for a
			 labor organization—
					(1)to exclude or to expel
			 from the membership of the organization, or otherwise to discriminate against,
			 any member because of genetic information with respect to the member (or
			 information about a request for or the receipt of genetic services by such
			 member or family member of such member);
					(2)to limit, segregate, or
			 classify the members of the organization, or fail or refuse to refer for
			 employment any member, in any way that would deprive or tend to deprive any
			 member of employment opportunities, or otherwise adversely affect the status of
			 the member as an employee, because of genetic information with respect to the
			 member (or information about a request for or the receipt of genetic services
			 by such member or family member of such member); or
					(3)to cause or attempt to
			 cause an employer to discriminate against a member in violation of this
			 title.
					(b)Acquisition of Genetic
			 InformationIt shall be an unlawful employment practice for a
			 labor organization to request, require, or purchase genetic information with
			 respect to a member or a family member of the member (or information about a
			 request for the receipt of genetic services by such member or a family member
			 of such member) except—
					(1)where a labor
			 organization inadvertently requests or requires family medical history of the
			 member or family member of the member;
					(2)where—
						(A)health or genetic
			 services are offered by the labor organization, including such services offered
			 as part of a bona fide wellness program;
						(B)the member provides
			 prior, knowing, voluntary, and written authorization;
						(C)only the member (or
			 family member if the family member is receiving genetic services) and the
			 licensed health care professional or board certified genetic counselor involved
			 in providing such services receive individually identifiable information
			 concerning the results of such services; and
						(D)any individually
			 identifiable genetic information provided under subparagraph (C) in connection
			 with the services provided under subparagraph (A) is only available for
			 purposes of such services and shall not be disclosed to the labor organization
			 except in aggregate terms that do not disclose the identity of specific
			 members;
						(3)where a labor
			 organization requests or requires family medical history from the members to
			 comply with the certification provisions of section 103 of the Family and
			 Medical Leave Act of 1993 (29 U.S.C. 2613) or such requirements under State
			 family and medical leave laws;
					(4)where a labor
			 organization purchases documents that are commercially and publicly available
			 (including newspapers, magazines, periodicals, and books, but not including
			 medical databases or court records) that include family medical history;
			 or
					(5)where the information
			 involved is to be used for genetic monitoring of the biological effects of
			 toxic substances in the workplace, but only if—
						(A)the labor organization
			 provides written notice of the genetic monitoring to the member;
						(B)(i)the member provides
			 prior, knowing, voluntary, and written authorization; or
							(ii)the genetic monitoring
			 is required by Federal or State law;
							(C)the member is informed of
			 individual monitoring results;
						(D)the monitoring is in
			 compliance with—
							(i)any Federal genetic
			 monitoring regulations, including any such regulations that may be promulgated
			 by the Secretary of Labor pursuant to the Occupational Safety and Health Act of
			 1970 (29 U.S.C. 651 et seq.), the Federal Mine Safety and Health Act of 1977
			 (30 U.S.C. 801 et seq.), or the Atomic Energy
			 Act of 1954 (42 U.S.C. 2011 et seq.); or
							(ii)State genetic monitoring
			 regulations, in the case of a State that is implementing genetic monitoring
			 regulations under the authority of the Occupational Safety and Health Act of
			 1970 (29 U.S.C. 651 et seq.); and
							(E)the labor organization,
			 excluding any licensed health care professional or board certified genetic
			 counselor that is involved in the genetic monitoring program, receives the
			 results of the monitoring only in aggregate terms that do not disclose the
			 identity of specific members;
						(c)Preservation of
			 ProtectionsIn the case of information to which any of paragraphs
			 (1) through (5) of subsection (b) applies, such information may not be used in
			 violation of paragraph (1) or (2) of subsection (a) or treated or disclosed in
			 a manner that violates section 206.
				205.Training
			 programs
				(a)Use of Genetic
			 InformationIt shall be an unlawful employment practice for any
			 employer, labor organization, or joint labor-management committee controlling
			 apprenticeship or other training or retraining, including on-the-job training
			 programs—
					(1)to discriminate against
			 any individual because of genetic information with respect to the individual
			 (or information about a request for or the receipt of genetic services by such
			 individual or a family member of such individual) in admission to, or
			 employment in, any program established to provide apprenticeship or other
			 training or retraining;
					(2)to limit, segregate, or
			 classify the applicants for or participants in such apprenticeship or other
			 training or retraining, or fail or refuse to refer for employment any
			 individual, in any way that would deprive or tend to deprive any individual of
			 employment opportunities, or otherwise adversely affect the status of the
			 individual as an employee, because of genetic information with respect to the
			 individual (or information about a request for or receipt of genetic services
			 by such individual or family member of such individual); or
					(3)to cause or attempt to
			 cause an employer to discriminate against an applicant for or a participant in
			 such apprenticeship or other training or retraining in violation of this
			 title.
					(b)Acquisition of Genetic
			 InformationIt shall be an unlawful employment practice for an
			 employer, labor organization, or joint labor-management committee described in
			 subsection (a) to request, require, or purchase genetic information with
			 respect to an individual or a family member of the individual (or information
			 about a request for the receipt of genetic services by such individual or a
			 family member of such individual) except—
					(1)where the employer, labor
			 organization, or joint labor-management committee inadvertently requests or
			 requires family medical history of the individual or family member of the
			 individual;
					(2)where—
						(A)health or genetic
			 services are offered by the employer, labor organization, or joint
			 labor-management committee, including such services offered as part of a bona
			 fide wellness program;
						(B)the individual provides
			 prior, knowing, voluntary, and written authorization;
						(C)only the individual (or
			 family member if the family member is receiving genetic services) and the
			 licensed health care professional or board certified genetic counselor involved
			 in providing such services receive individually identifiable information
			 concerning the results of such services;
						(D)any individually
			 identifiable genetic information provided under subparagraph (C) in connection
			 with the services provided under subparagraph (A) is only available for
			 purposes of such services and shall not be disclosed to the employer, labor
			 organization, or joint labor-management committee except in aggregate terms
			 that do not disclose the identity of specific individuals;
						(3)where the employer, labor
			 organization, or joint labor-management committee requests or requires family
			 medical history from the individual to comply with the certification provisions
			 of section 103 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2613) or
			 such requirements under State family and medical leave laws;
					(4)where the employer, labor
			 organization, or joint labor-management committee purchases documents that are
			 commercially and publicly available (including newspapers, magazines,
			 periodicals, and books, but not including medical databases or court records)
			 that include family medical history; or
					(5)where the information
			 involved is to be used for genetic monitoring of the biological effects of
			 toxic substances in the workplace, but only if—
						(A)the employer, labor
			 organization, or joint labor-management committee provides written notice of
			 the genetic monitoring to the individual;
						(B)(i)the individual provides
			 prior, knowing, voluntary, and written authorization; or
							(ii)the genetic monitoring
			 is required by Federal or State law;
							(C)the individual is
			 informed of individual monitoring results;
						(D)the monitoring is in
			 compliance with—
							(i)any Federal genetic
			 monitoring regulations, including any such regulations that may be promulgated
			 by the Secretary of Labor pursuant to the Occupational Safety and Health Act of
			 1970 (29 U.S.C. 651 et seq.), the Federal Mine Safety and Health Act of 1977
			 (30 U.S.C. 801 et seq.), or the Atomic Energy
			 Act of 1954 (42 U.S.C. 2011 et seq.); or
							(ii)State genetic monitoring
			 regulations, in the case of a State that is implementing genetic monitoring
			 regulations under the authority of the Occupational Safety and Health Act of
			 1970 (29 U.S.C. 651 et seq.); and
							(E)the employer, labor
			 organization, or joint labor-management committee, excluding any licensed
			 health care professional or board certified genetic counselor that is involved
			 in the genetic monitoring program, receives the results of the monitoring only
			 in aggregate terms that do not disclose the identity of specific
			 individuals;
						(c)Preservation of
			 ProtectionsIn the case of information to which any of paragraphs
			 (1) through (5) of subsection (b) applies, such information may not be used in
			 violation of paragraph (1) or (2) of subsection (a) or treated or disclosed in
			 a manner that violates section 206.
				206.Confidentiality of
			 genetic information
				(a)Treatment of
			 Information as Part of Confidential Medical RecordIf an
			 employer, employment agency, labor organization, or joint labor-management
			 committee possesses genetic information about an employee or member (or
			 information about a request for or receipt of genetic services by such employee
			 or member or family member of such employee or member), such information shall
			 be maintained on separate forms and in separate medical files and be treated as
			 a confidential medical record of the employee or member.
				(b)Limitation on
			 DisclosureAn employer, employment agency, labor organization, or
			 joint labor-management committee shall not disclose genetic information
			 concerning an employee or member (or information about a request for or receipt
			 of genetic services by such employee or member or family member of such
			 employee or member) except—
					(1)to the employee (or
			 family member if the family member is receiving the genetic services) or member
			 of a labor organization at the request of the employee or member of such
			 organization;
					(2)to an occupational or
			 other health researcher if the research is conducted in compliance with the
			 regulations and protections provided for under part 46 of title 45, Code of
			 Federal Regulations;
					(3)in response to an order
			 of a court, except that—
						(A)the employer, employment
			 agency, labor organization, or joint labor-management committee may disclose
			 only the genetic information expressly authorized by such order; and
						(B)if the court order was
			 secured without the knowledge of the employee or member to whom the information
			 refers, the employer, employment agency, labor organization, or joint
			 labor-management committee shall provide the employee or member with adequate
			 notice to challenge the court order;
						(4)to government officials
			 who are investigating compliance with this title if the information is relevant
			 to the investigation; or
					(5)to the extent that such
			 disclosure is made in connection with the employee’s compliance with the
			 certification provisions of section 103 of the Family and Medical Leave Act of
			 1993 (29 U.S.C. 2613) or such requirements under State family and medical leave
			 laws.
					207.Remedies and
			 enforcement
				(a)Employees Covered by
			 Title VII of the
			 Civil Rights Act of 1964
					(1)In
			 generalThe powers, remedies, and procedures provided in sections
			 705, 706, 707, 709, 710, and 711 of the Civil
			 Rights Act of 1964 (42 U.S.C. 2000e–4 et seq.) to the Commission,
			 the Attorney General, or any person, alleging a violation of title VII of that
			 Act (42 U.S.C. 2000e et seq.) shall be the powers, remedies, and procedures
			 this title provides to the Commission, the Attorney General, or any person,
			 respectively, alleging an unlawful employment practice in violation of this
			 title against an employee described in section 201(2)(A)(i), except as provided
			 in paragraphs (2) and (3).
					(2)Costs and
			 feesThe powers, remedies, and procedures provided in subsections
			 (b) and (c) of section 722 of the Revised Statutes (42 U.S.C. 1988), shall be
			 powers, remedies, and procedures this title provides to the Commission, the
			 Attorney General, or any person, alleging such a practice.
					(3)DamagesThe
			 powers, remedies, and procedures provided in section 1977A of the Revised
			 Statutes (42 U.S.C. 1981a), including the limitations contained in subsection
			 (b)(3) of such section 1977A, shall be powers, remedies, and procedures this
			 title provides to the Commission, the Attorney General, or any person, alleging
			 such a practice (not an employment practice specifically excluded from coverage
			 under section 1977A(a)(1) of the Revised Statutes).
					(b)Employees Covered by
			 Government Employee Rights Act of 1991
					(1)In
			 generalThe powers, remedies, and procedures provided in sections
			 302 and 304 of the Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16b,
			 2000e–16c) to the Commission, or any person, alleging a violation of section
			 302(a)(1) of that Act (42 U.S.C. 2000e–16b(a)(1)) shall be the powers,
			 remedies, and procedures this title provides to the Commission, or any person,
			 respectively, alleging an unlawful employment practice in violation of this
			 title against an employee described in section 201(2)(A)(ii), except as
			 provided in paragraphs (2) and (3).
					(2)Costs and
			 feesThe powers, remedies, and procedures provided in subsections
			 (b) and (c) of section 722 of the Revised Statutes (42 U.S.C. 1988), shall be
			 powers, remedies, and procedures this title provides to the Commission, or any
			 person, alleging such a practice.
					(3)DamagesThe
			 powers, remedies, and procedures provided in section 1977A of the Revised
			 Statutes (42 U.S.C. 1981a), including the limitations contained in subsection
			 (b)(3) of such section 1977A, shall be powers, remedies, and procedures this
			 title provides to the Commission, or any person, alleging such a practice (not
			 an employment practice specifically excluded from coverage under section
			 1977A(a)(1) of the Revised Statutes).
					(c)Employees Covered by
			 Congressional Accountability Act of 1995
					(1)In
			 generalThe powers, remedies, and procedures provided in the
			 Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) to the Board
			 (as defined in section 101 of that Act (2 U.S.C. 1301)), or any person,
			 alleging a violation of section 201(a)(1) of that Act (42 U.S.C. 1311(a)(1))
			 shall be the powers, remedies, and procedures this title provides to that
			 Board, or any person, alleging an unlawful employment practice in violation of
			 this title against an employee described in section 201(2)(A)(iii), except as
			 provided in paragraphs (2) and (3).
					(2)Costs and
			 feesThe powers, remedies, and procedures provided in subsections
			 (b) and (c) of section 722 of the Revised Statutes (42 U.S.C. 1988), shall be
			 powers, remedies, and procedures this title provides to that Board, or any
			 person, alleging such a practice.
					(3)DamagesThe
			 powers, remedies, and procedures provided in section 1977A of the Revised
			 Statutes (42 U.S.C. 1981a), including the limitations contained in subsection
			 (b)(3) of such section 1977A, shall be powers, remedies, and procedures this
			 title provides to that Board, or any person, alleging such a practice (not an
			 employment practice specifically excluded from coverage under section
			 1977A(a)(1) of the Revised Statutes).
					(4)Other applicable
			 provisionsWith respect to a claim alleging a practice described
			 in paragraph (1), title III of the Congressional Accountability Act of 1995 (2
			 U.S.C. 1381 et seq.) shall apply in the same manner as such title applies with
			 respect to a claim alleging a violation of section 201(a)(1) of such Act (2
			 U.S.C. 1311(a)(1)).
					(d)Employees Covered by
			 Chapter 5 of Title
			 3, United States Code
					(1)In
			 generalThe powers, remedies, and procedures provided in chapter
			 5 of title 3, United States Code, to the President, the Commission, the Merit
			 Systems Protection Board, or any person, alleging a violation of section
			 411(a)(1) of that title, shall be the powers, remedies, and procedures this
			 title provides to the President, the Commission, such Board, or any person,
			 respectively, alleging an unlawful employment practice in violation of this
			 title against an employee described in section 201(2)(A)(iv), except as
			 provided in paragraphs (2) and (3).
					(2)Costs and
			 feesThe powers, remedies, and procedures provided in subsections
			 (b) and (c) of section 722 of the Revised Statutes (42 U.S.C. 1988), shall be
			 powers, remedies, and procedures this title provides to the President, the
			 Commission, such Board, or any person, alleging such a practice.
					(3)DamagesThe
			 powers, remedies, and procedures provided in section 1977A of the Revised
			 Statutes (42 U.S.C. 1981a), including the limitations contained in subsection
			 (b)(3) of such section 1977A, shall be powers, remedies, and procedures this
			 title provides to the President, the Commission, such Board, or any person,
			 alleging such a practice (not an employment practice specifically excluded from
			 coverage under section 1977A(a)(1) of the Revised Statutes).
					(e)Employees Covered by
			 Section 717 of the
			 Civil Rights Act of 1964
					(1)In
			 generalThe powers, remedies, and procedures provided in section
			 717 of the Civil Rights Act of 1964
			 (42 U.S.C. 2000e–16) to the Commission, the Attorney General, the Librarian of
			 Congress, or any person, alleging a violation of that section shall be the
			 powers, remedies, and procedures this title provides to the Commission, the
			 Attorney General, the Librarian of Congress, or any person, respectively,
			 alleging an unlawful employment practice in violation of this title against an
			 employee or applicant described in section 201(2)(A)(v), except as provided in
			 paragraphs (2) and (3).
					(2)Costs and
			 feesThe powers, remedies, and procedures provided in subsections
			 (b) and (c) of section 722 of the Revised Statutes (42 U.S.C. 1988), shall be
			 powers, remedies, and procedures this title provides to the Commission, the
			 Attorney General, the Librarian of Congress, or any person, alleging such a
			 practice.
					(3)DamagesThe
			 powers, remedies, and procedures provided in section 1977A of the Revised
			 Statutes (42 U.S.C. 1981a), including the limitations contained in subsection
			 (b)(3) of such section 1977A, shall be powers, remedies, and procedures this
			 title provides to the Commission, the Attorney General, the Librarian of
			 Congress, or any person, alleging such a practice (not an employment practice
			 specifically excluded from coverage under section 1977A(a)(1) of the Revised
			 Statutes).
					(f)DefinitionIn
			 this section, the term Commission means the Equal Employment
			 Opportunity Commission.
				208.Disparate
			 impact
				(a)General
			 RuleNotwithstanding any other provision of this Act,
			 disparate impact, as that term is used in section 703(k) of the
			 Civil Rights Act of 1964 (42 U.S.C.
			 2000e–2(k)), on the basis of genetic information does not establish a cause of
			 action under this Act.
				(b)CommissionOn
			 the date that is 6 years after the date of enactment of this Act, there shall
			 be established a commission, to be known as the Genetic Nondiscrimination Study
			 Commission (referred to in this section as the Commission) to
			 review the developing science of genetics and to make recommendations to
			 Congress regarding whether to provide a disparate impact cause of action under
			 this Act.
				(c)Membership
					(1)In
			 generalThe Commission shall be composed of 8 members, of
			 which—
						(A)1 member shall be
			 appointed by the Majority Leader of the Senate;
						(B)1 member shall be
			 appointed by the Minority Leader of the Senate;
						(C)1 member shall be
			 appointed by the Chairman of the Committee on Health, Education, Labor, and
			 Pensions of the Senate;
						(D)1 member shall be
			 appointed by the ranking minority member of the Committee on Health, Education,
			 Labor, and Pensions of the Senate;
						(E)1 member shall be
			 appointed by the Speaker of the House of Representatives;
						(F)1 member shall be
			 appointed by the Minority Leader of the House of Representatives;
						(G)1 member shall be
			 appointed by the Chairman of the Committee on Education and the Workforce of
			 the House of Representatives; and
						(H)1 member shall be
			 appointed by the ranking minority member of the Committee on Education and the
			 Workforce of the House of Representatives.
						(2)Compensation and
			 expensesThe members of the Commission shall not receive
			 compensation for the performance of services for the Commission, but shall be
			 allowed travel expenses, including per diem in lieu of subsistence, at rates
			 authorized for employees of agencies under subchapter I of chapter 57 of title
			 5, United States Code, while away from their homes or regular places of
			 business in the performance of services for the Commission.
					(d)Administrative
			 Provisions
					(1)LocationThe
			 Commission shall be located in a facility maintained by the Equal Employment
			 Opportunity Commission.
					(2)Detail of government
			 employeesAny Federal Government employee may be detailed to the
			 Commission without reimbursement, and such detail shall be without interruption
			 or loss of civil service status or privilege.
					(3)Information from
			 federal agenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out the provisions of this section. Upon request of the
			 Commission, the head of such department or agency shall furnish such
			 information to the Commission.
					(4)HearingsThe
			 Commission may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers advisable
			 to carry out the objectives of this section, except that, to the extent
			 possible, the Commission shall use existing data and research.
					(5)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
					(e)ReportNot
			 later than 1 year after all of the members are appointed to the Commission
			 under subsection (c)(1), the Commission shall submit to Congress a report that
			 summarizes the findings of the Commission and makes such recommendations for
			 legislation as are consistent with this Act.
				(f)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Equal Employment Opportunity Commission such sums as may be necessary to carry
			 out this section.
				209.ConstructionNothing in this title shall be construed
			 to—
				(1)limit the rights or
			 protections of an individual under the Americans with Disabilities Act of 1990
			 (42 U.S.C. 12101 et seq.), including coverage afforded to individuals under
			 section 102 of such Act (42 U.S.C. 12112), or under the
			 Rehabilitation Act of 1973 (29 U.S.C.
			 701 et seq.);
				(2)(A)limit the rights or
			 protections of an individual to bring an action under this title against an
			 employer, employment agency, labor organization, or joint labor-management
			 committee for a violation of this title; or
					(B)establish a violation
			 under this title for an employer, employment agency, labor organization, or
			 joint labor-management committee of a provision of the amendments made by title
			 I;
					(3)limit the rights or
			 protections of an individual under any other Federal or State statute that
			 provides equal or greater protection to an individual than the rights or
			 protections provided for under this title;
				(4)apply to the Armed Forces
			 Repository of Specimen Samples for the Identification of Remains;
				(5)limit or expand the
			 protections, rights, or obligations of employees or employers under applicable
			 workers’ compensation laws;
				(6)limit the authority of a
			 Federal department or agency to conduct or sponsor occupational or other health
			 research that is conducted in compliance with the regulations contained in part
			 46 of title 45, Code of Federal Regulations (or any corresponding or similar
			 regulation or rule); and
				(7)limit the statutory or
			 regulatory authority of the Occupational Safety and Health Administration or
			 the Mine Safety and Health Administration to promulgate or enforce workplace
			 safety and health laws and regulations.
				210.Medical information
			 that is not genetic informationAn employer, employment agency, labor
			 organization, or joint labor-management committee shall not be considered to be
			 in violation of this title based on the use, acquisition, or disclosure of
			 medical information that is not genetic information about a manifested disease,
			 disorder, or pathological condition of an employee or member, including a
			 manifested disease, disorder, or pathological condition that has or may have a
			 genetic basis.
			211.RegulationsNot later than 1 year after the date of
			 enactment of this title, the Commission shall issue final regulations in an
			 accessible format to carry out this title.
			212.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 title (except for section 208).
			213.Effective
			 dateThis title takes effect
			 on the date that is 18 months after the date of enactment of this Act.
			IIIMISCELLANEOUS
			 PROVISION
			301.SeverabilityIf any provision of this Act, an amendment
			 made by this Act, or the application of such provision or amendment to any
			 person or circumstance is held to be unconstitutional, the remainder of this
			 Act, the amendments made by this Act, and the application of such provisions to
			 any person or circumstance shall not be affected thereby.
			
	
		March 29, 2007
		Reported with an amendment
	
